UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07239 Name of Registrant: Vanguard Horizon Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2009 Item 1: Schedule of Investments Vanguard Strategic Equity Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($000) Common Stocks (99.4%) 1 Consumer Discretionary (15.7%) * priceline.com Inc. 168,500 36,817 H&R Block Inc. 1,565,150 35,404 Whirlpool Corp. 418,311 33,741 * Dollar Tree Inc. 634,847 30,663 * Dana Holding Corp. 2,304,025 24,976 Ross Stores Inc. 524,062 22,383 Wyndham Worldwide Corp. 1,059,983 21,380 * Aeropostale Inc. 564,750 19,230 DR Horton Inc. 1,657,402 18,016 Gannett Co. Inc. 1,071,050 15,905 Darden Restaurants Inc. 433,532 15,204 * Big Lots Inc. 478,485 13,866 * Tempur-Pedic International Inc. 569,999 13,469 Jarden Corp. 406,028 12,550 * Valassis Communications Inc. 638,580 11,660 Cablevision Systems Corp. Class A 444,400 11,474 Autoliv Inc. 259,514 11,252 * ITT Educational Services Inc. 106,500 10,220 * TRW Automotive Holdings Corp. 377,522 9,015 Scripps Networks Interactive Inc. Class A 206,437 8,567 Bob Evans Farms Inc. 291,151 8,429 * Warnaco Group Inc. 181,859 7,673 Polaris Industries Inc. 154,778 6,753 * WMS Industries Inc. 161,207 6,448 * Panera Bread Co. Class A 94,962 6,360 Meredith Corp. 188,820 5,825 * Jo-Ann Stores Inc. 160,138 5,803 Tupperware Brands Corp. 119,128 5,548 * Helen of Troy Ltd. 209,200 5,117 * Tenneco Inc. 269,495 4,778 Scholastic Corp. 160,174 4,778 * Denny's Corp. 2,133,380 4,672 * CEC Entertainment Inc. 141,718 4,524 * Rent-A-Center Inc. 251,798 4,462 Unifirst Corp. 91,803 4,417 Cooper Tire & Rubber Co. 201,121 4,032 * Beazer Homes USA Inc. 771,296 3,733 * Carter's Inc. 130,500 3,426 * Bally Technologies Inc. 79,890 3,299 Virgin Media Inc. 181,815 3,060 * NVR Inc. 4,200 2,985 * PF Chang's China Bistro Inc. 76,702 2,908 * JOS A Bank Clothiers Inc. 63,462 2,677 * La-Z-Boy Inc. 240,735 2,294 * Sally Beauty Holdings Inc. 298,124 2,281 * Lincoln Educational Services Corp. 102,718 2,226 Advance Auto Parts Inc. 45,600 1,846 * Steven Madden Ltd. 42,978 1,772 * Steiner Leisure Ltd. 43,348 1,723 Brinker International Inc. 98,300 1,467 * Isle of Capri Casinos Inc. 187,800 1,405 * Group 1 Automotive Inc. 48,084 1,363 * Corinthian Colleges Inc. 93,600 1,289 * Papa John's International Inc. 50,000 1,168 * Career Education Corp. 48,800 1,137 Sonic Automotive Inc. Class A 108,739 1,130 Cracker Barrel Old Country Store Inc. 28,823 1,095 Ltd Brands Inc. 56,600 1,089 * Timberland Co. Class A 56,140 1,007 * Domino's Pizza Inc. 117,600 985 * AFC Enterprises Inc. 120,526 983 *,^ Talbots Inc. 109,600 976 * Stein Mart Inc. 75,445 804 * Dolan Media Co. 64,300 656 * Pier 1 Imports Inc. 125,900 641 Thor Industries Inc. 20,200 634 Weight Watchers International Inc. 21,522 628 Service Corp. International 67,007 549 Cato Corp. Class A 26,594 533 * NetFlix Inc. 9,500 524 MDC Holdings Inc. 16,500 512 * EW Scripps Co. Class A 69,661 485 * HSN Inc. 23,900 483 Journal Communications Inc. Class A 122,590 477 Stage Stores Inc. 37,900 468 Big 5 Sporting Goods Corp. 27,100 466 Chipotle Mexican Grill Inc. Class A 4,600 406 * AutoNation Inc. 19,800 379 * Cheesecake Factory Inc. 14,900 322 CSS Industries Inc. 16,083 313 Sturm Ruger & Co. Inc. 30,930 300 * Borders Group Inc. 245,379 290 * LIN TV Corp. Class A 63,642 284 * Asbury Automotive Group Inc. 23,800 274 DeVry Inc. 4,000 227 Cinemark Holdings Inc. 15,000 216 * Standard Pacific Corp. 51,000 191 * Hanesbrands Inc. 7,800 188 American Greetings Corp. Class A 8,300 181 Leggett & Platt Inc. 8,500 173 Dillard's Inc. Class A 8,700 160 * Knology Inc. 13,471 147 Jones Apparel Group Inc. 8,700 140 World Wrestling Entertainment Inc. Class A 8,471 130 Sinclair Broadcast Group Inc. Class A 26,200 106 * Ruby Tuesday Inc. 6,900 50 * Brookfield Homes Corp. 5,400 43 Consumer Staples (3.8%) Dr Pepper Snapple Group Inc. 1,245,608 35,251 Del Monte Foods Co. 1,667,361 18,908 Estee Lauder Cos. Inc. Class A 241,600 11,684 Mead Johnson Nutrition Co. Class A 236,860 10,351 * Revlon Inc. Class A 567,826 9,659 Herbalife Ltd. 199,529 8,095 * Central Garden and Pet Co. Class A 532,079 5,289 Universal Corp. 109,836 5,010 Lancaster Colony Corp. 97,518 4,847 Nash Finch Co. 117,511 4,358 Andersons Inc. 99,245 2,562 * Chiquita Brands International Inc. 119,911 2,163 Tyson Foods Inc. Class A 174,200 2,137 * Central Garden and Pet Co. 165,251 1,768 * American Italian Pasta Co. 32,568 1,133 * Whole Foods Market Inc. 34,400 944 PepsiAmericas Inc. 29,205 854 Casey's General Stores Inc. 25,300 808 Sanderson Farms Inc. 17,100 721 * Alliance One International Inc. 93,135 454 * Prestige Brands Holdings Inc. 38,942 306 SUPERVALU Inc. 15,000 191 * United Natural Foods Inc. 6,000 160 Hormel Foods Corp. 3,900 150 Diamond Foods Inc. 3,900 139 Coca-Cola Bottling Co. Consolidated 1,000 54 Energy (6.7%) Helmerich & Payne Inc. 705,342 28,129 * FMC Technologies Inc. 446,700 25,837 Tidewater Inc. 482,583 23,140 * Cameron International Corp. 508,200 21,243 El Paso Corp. 1,718,554 16,893 Tesoro Corp. 1,159,700 15,714 * Stone Energy Corp. 631,998 11,408 * Newfield Exploration Co. 226,251 10,912 World Fuel Services Corp. 365,424 9,790 * Oil States International Inc. 239,728 9,419 * Dresser-Rand Group Inc. 230,860 7,297 *,^ ATP Oil & Gas Corp. 366,335 6,697 * Oceaneering International Inc. 103,310 6,046 CARBO Ceramics Inc. 66,566 4,538 * Tetra Technologies Inc. 343,700 3,808 * USEC Inc. 750,293 2,889 * Matrix Service Co. 246,815 2,629 Southern Union Co. 109,642 2,489 * Pride International Inc. 74,900 2,390 * Rowan Cos. Inc. 103,000 2,332 * Bristow Group Inc. 50,899 1,957 * Nabors Industries Ltd. 88,562 1,939 * Rosetta Resources Inc. 65,345 1,302 * Gulfmark Offshore Inc. 38,200 1,081 * James River Coal Co. 47,765 885 * Global Industries Ltd. 118,930 848 * Patriot Coal Corp. 53,832 832 * Gulfport Energy Corp. 48,500 555 Consol Energy Inc. 11,000 548 * Willbros Group Inc. 32,100 541 * Cal Dive International Inc. 68,252 516 EXCO Resources Inc. 23,200 493 Cimarex Energy Co. 8,400 445 Berry Petroleum Co. Class A 13,800 402 * T-3 Energy Services Inc. 15,600 398 * Warren Resources Inc. 140,200 343 Core Laboratories NV 1,800 213 * CVR Energy Inc. 21,012 144 * International Coal Group Inc. 34,700 134 Crosstex Energy Inc. 11,790 71 * PHI Inc. 3,400 70 Financials (18.1%) Unum Group 1,721,835 33,610 Bank of Hawaii Corp. 639,864 30,112 Cullen/Frost Bankers Inc. 546,053 27,303 *,^ American International Group Inc. 688,305 20,635 Torchmark Corp. 453,847 19,947 Platinum Underwriters Holdings Ltd. 503,800 19,290 Discover Financial Services 1,182,995 17,402 * Arch Capital Group Ltd. 181,492 12,986 Host Hotels & Resorts Inc. 1,094,520 12,773 Macerich Co. 326,023 11,721 * CB Richard Ellis Group Inc. Class A 829,300 11,254 Aspen Insurance Holdings Ltd. 441,500 11,236 FirstMerit Corp. 551,366 11,105 SL Green Realty Corp. 206,300 10,365 Plum Creek Timber Co. Inc. 270,500 10,214 Everest Re Group Ltd. 111,900 9,588 Radian Group Inc. 1,309,005 9,569 Rayonier Inc. 212,850 8,974 Highwoods Properties Inc. 256,946 8,569 Hospitality Properties Trust 360,300 8,543 PartnerRe Ltd. 113,819 8,498 UMB Financial Corp. 208,088 8,188 BOK Financial Corp. 170,921 8,122 Federated Investors Inc. Class B 281,330 7,737 American Financial Group Inc. 304,944 7,608 St Joe Co. 261,420 7,552 HRPT Properties Trust 1,109,700 7,180 Senior Housing Properties Trust 327,433 7,161 Jones Lang LaSalle Inc. 116,900 7,061 NBT Bancorp Inc. 338,230 6,890 Oriental Financial Group Inc. 617,294 6,667 Nelnet Inc. Class A 374,899 6,460 Mack-Cali Realty Corp. 184,100 6,364 Parkway Properties Inc. 286,175 5,958 Mid-America Apartment Communities Inc. 123,308 5,953 New York Community Bancorp Inc. 408,170 5,923 City Holding Co. 169,855 5,491 Brandywine Realty Trust 481,632 5,491 Equity Lifestyle Properties Inc. 108,383 5,470 * Ezcorp Inc. Class A 303,217 5,218 * World Acceptance Corp. 138,335 4,957 Sovran Self Storage Inc. 136,424 4,874 Bank of the Ozarks Inc. 164,587 4,817 Ares Capital Corp. 382,912 4,767 Allied World Assurance Co. Holdings Ltd. 102,473 4,721 Ventas Inc. 103,000 4,505 * Credit Acceptance Corp. 106,759 4,495 LTC Properties Inc. 162,194 4,339 PS Business Parks Inc. 85,717 4,290 Sun Communities Inc. 215,468 4,255 * Conseco Inc. 817,300 4,086 Potlatch Corp. 118,600 3,781 International Bancshares Corp. 184,025 3,484 Colonial Properties Trust 281,460 3,302 Reinsurance Group of America Inc. Class A 69,007 3,288 * Jefferies Group Inc. 137,200 3,256 Republic Bancorp Inc. Class A 155,011 3,193 Provident Financial Services Inc. 293,425 3,125 HCP Inc. 100,459 3,068 * AMERISAFE Inc. 167,433 3,009 Westamerica Bancorporation 51,819 2,869 * Knight Capital Group Inc. Class A 182,676 2,813 American Physicians Capital Inc. 90,768 2,752 First Financial Bankshares Inc. 48,210 2,614 Endurance Specialty Holdings Ltd. 69,026 2,570 Getty Realty Corp. 109,064 2,566 Cash America International Inc. 72,200 2,524 * MBIA Inc. 621,249 2,473 Community Bank System Inc. 126,961 2,452 Advance America Cash Advance Centers Inc. 435,025 2,419 ProLogis 175,900 2,408 Kilroy Realty Corp. 76,947 2,360 Bancfirst Corp. 60,015 2,223 * First Cash Financial Services Inc. 97,984 2,174 Pennsylvania Real Estate Investment Trust 256,400 2,169 * PHH Corp. 133,622 2,153 Employers Holdings Inc. 140,182 2,150 Prosperity Bancshares Inc. 47,800 1,934 Montpelier Re Holdings Ltd. 109,900 1,903 * FPIC Insurance Group Inc. 48,327 1,866 * Cardtronics Inc. 164,276 1,819 Suffolk Bancorp 59,241 1,759 CBL & Associates Properties Inc. 181,224 1,752 * Forestar Group Inc. 73,400 1,613 Arrow Financial Corp. 64,407 1,610 Tompkins Financial Corp. 37,252 1,509 Provident New York Bancorp 177,619 1,499 PMI Group Inc. 560,897 1,413 Nationwide Health Properties Inc. 38,640 1,359 ^ Life Partners Holdings Inc. 61,105 1,295 LaSalle Hotel Properties 55,000 1,168 NewAlliance Bancshares Inc. 86,204 1,035 * ProAssurance Corp. 19,017 1,021 Southside Bancshares Inc. 48,948 960 Corporate Office Properties Trust SBI 24,820 909 Hudson City Bancorp Inc. 63,100 866 * Greenlight Capital Re Ltd. Class A 35,379 834 Camden National Corp. 24,145 790 * CNA Surety Corp. 51,890 773 Bank Mutual Corp. 102,331 708 Digital Realty Trust Inc. 14,000 704 Validus Holdings Ltd. 25,773 694 Student Loan Corp. 14,700 685 GAMCO Investors Inc. 13,400 647 Transatlantic Holdings Inc. 12,400 646 * First Horizon National Corp. 45,845 614 CapLease Inc. 132,800 582 Omega Healthcare Investors Inc. 29,000 564 * Ashford Hospitality Trust Inc. 113,040 524 * Altisource Portfolio Solutions SA 24,886 522 Clifton Savings Bancorp Inc. 54,792 513 Park National Corp. 8,600 506 Capitol Federal Financial 16,015 504 Calamos Asset Management Inc. Class A 43,300 499 First Potomac Realty Trust 39,500 497 Commerce Bancshares Inc. 12,576 487 Flagstone Reinsurance Holdings Ltd. 42,800 468 Simmons First National Corp. Class A 16,505 459 MFA Financial Inc. 61,600 453 Infinity Property & Casualty Corp. 10,511 427 U-Store-It Trust 57,377 420 Amtrust Financial Services Inc. 35,500 420 Kearny Financial Corp. 41,119 414 NASB Financial Inc. 16,969 395 Lakeland Financial Corp. 22,787 393 1st Source Corp. 24,354 392 RenaissanceRe Holdings Ltd. 7,300 388 Heartland Financial USA Inc. 27,007 388 Baldwin & Lyons Inc. 13,091 322 Douglas Emmett Inc. 21,300 304 First Citizens BancShares Inc. Class A 1,800 295 Unitrin Inc. 12,100 267 ^ United Bankshares Inc. 10,385 207 * Grubb & Ellis Co. 152,130 195 Trustmark Corp. 8,500 192 First Bancorp 13,068 183 * FelCor Lodging Trust Inc. 50,419 182 * Meridian Interstate Bancorp Inc. 19,441 169 ESSA Bancorp Inc. 14,263 167 Great Southern Bancorp Inc. 7,056 151 AvalonBay Communities Inc. 1,614 133 Horace Mann Educators Corp. 7,500 94 Wintrust Financial Corp. 2,700 83 Ames National Corp. 3,494 74 OneBeacon Insurance Group Ltd. Class A 2,900 40 Phoenix Cos. Inc. 14,000 39 First Financial Bancorp 1,400 20 First Mercury Financial Corp. 972 13 Health Care (10.8%) AmerisourceBergen Corp. Class A 1,384,804 36,102 * Warner Chilcott PLC Class A 1,068,750 30,427 * Lincare Holdings Inc. 811,471 30,122 * Cephalon Inc. 382,500 23,872 STERIS Corp. 806,443 22,556 Universal Health Services Inc. Class B 660,212 20,136 * Emergency Medical Services Corp. Class A 338,817 18,347 * Human Genome Sciences Inc. 563,610 17,246 * Watson Pharmaceuticals Inc. 428,500 16,973 * Valeant Pharmaceuticals International 354,736 11,277 * Mylan Inc. 587,438 10,826 Invacare Corp. 406,654 10,142 * RehabCare Group Inc. 308,158 9,377 Cooper Cos. Inc. 228,815 8,722 * Dendreon Corp. 251,624 6,613 * Myriad Genetics Inc. 239,700 6,256 * Gentiva Health Services Inc. 229,913 6,210 * PharMerica Corp. 324,494 5,153 * Sirona Dental Systems Inc. 153,800 4,882 * American Medical Systems Holdings Inc. 247,489 4,774 * Hospira Inc. 93,290 4,758 * LifePoint Hospitals Inc. 143,135 4,653 PDL BioPharma Inc. 597,349 4,098 * Bio-Rad Laboratories Inc. Class A 38,200 3,685 * Psychiatric Solutions Inc. 152,240 3,218 * Kensey Nash Corp. 108,875 2,776 * Skilled Healthcare Group Inc. 350,583 2,612 * Millipore Corp. 34,300 2,482 * Healthsouth Corp. 112,500 2,112 * Martek Biosciences Corp. 102,871 1,948 * DaVita Inc. 32,691 1,920 Chemed Corp. 39,400 1,890 * Health Management Associates Inc. Class A 248,848 1,809 * Cambrex Corp. 312,703 1,745 * Isis Pharmaceuticals Inc. 145,700 1,617 * Kindred Healthcare Inc. 86,100 1,589 * Centene Corp. 69,433 1,470 * Par Pharmaceutical Cos. Inc. 53,904 1,459 * Odyssey HealthCare Inc. 87,097 1,357 * Nektar Therapeutics 105,772 986 * Amsurg Corp. Class A 44,219 974 * Corvel Corp. 29,025 974 * Cantel Medical Corp. 44,700 902 * ResMed Inc. 17,000 889 * Mettler-Toledo International Inc. 8,251 866 * Medivation Inc. 21,400 806 * Community Health Systems Inc. 21,700 773 * Tenet Healthcare Corp. 141,200 761 Medicis Pharmaceutical Corp. Class A 27,600 747 * Henry Schein Inc. 13,600 715 * Catalyst Health Solutions Inc. 19,400 708 * Cepheid Inc. 45,000 562 * Micromet Inc. 79,342 528 * Quidel Corp. 38,300 528 * PSS World Medical Inc. 23,295 526 * Affymetrix Inc. 75,400 440 Atrion Corp. 2,000 311 * Immunogen Inc. 36,250 285 * Auxilium Pharmaceuticals Inc. 8,468 254 * Questcor Pharmaceuticals Inc. 44,094 209 * Brookdale Senior Living Inc. 11,200 204 * Virtual Radiologic Corp. 15,805 202 * Savient Pharmaceuticals Inc. 12,800 174 * Cell Therapeutics Inc. 146,600 167 Perrigo Co. 4,100 163 * Kinetic Concepts Inc. 4,300 162 * Impax Laboratories Inc. 11,200 152 * Triple-S Management Corp. Class B 8,600 151 * eResearchTechnology Inc. 24,772 149 * Genomic Health Inc. 6,800 133 * Cadence Pharmaceuticals Inc. 7,360 71 * Air Methods Corp. 2,100 71 * SIGA Technologies Inc. 6,300 37 Industrials (14.2%) Goodrich Corp. 566,976 36,428 Cooper Industries PLC 816,700 34,824 Pitney Bowes Inc. 1,237,300 28,161 * EMCOR Group Inc. 1,038,467 27,935 Hubbell Inc. Class B 562,400 26,602 Ryder System Inc. 606,200 24,957 * Hertz Global Holdings Inc. 2,041,462 24,334 Flowserve Corp. 217,094 20,522 Joy Global Inc. 318,337 16,423 * Owens Corning 612,551 15,706 Manpower Inc. 287,403 15,686 * United Stationers Inc. 239,961 13,642 * Avis Budget Group Inc. 822,600 10,793 Towers Watson & Co. Class A 222,300 10,564 * SYKES Enterprises Inc. 410,690 10,460 * Alliant Techsystems Inc. 100,269 8,851 Comfort Systems USA Inc. 668,078 8,244 * URS Corp. 177,800 7,916 * GrafTech International Ltd. 435,964 6,779 Bucyrus International Inc. Class A 108,200 6,099 Carlisle Cos. Inc. 157,900 5,410 Briggs & Stratton Corp. 271,643 5,082 Triumph Group Inc. 99,583 4,805 Stanley Works 92,800 4,780 Cubic Corp. 127,333 4,750 * ATC Technology Corp. 193,100 4,605 *,^ Allegiant Travel Co. Class A 84,673 3,994 * Iron Mountain Inc. 159,672 3,634 * AirTran Holdings Inc. 636,292 3,321 * EnerSys 147,657 3,229 * Esterline Technologies Corp. 76,550 3,121 Werner Enterprises Inc. 154,737 3,062 * Beacon Roofing Supply Inc. 189,210 3,027 Apogee Enterprises Inc. 214,876 3,008 * School Specialty Inc. 124,217 2,905 SPX Corp. 49,800 2,724 * Hawaiian Holdings Inc. 374,325 2,620 AO Smith Corp. 56,700 2,460 * Powell Industries Inc. 76,331 2,407 Universal Forest Products Inc. 65,100 2,396 Knoll Inc. 224,576 2,320 RR Donnelley & Sons Co. 102,700 2,287 AAON Inc. 103,565 2,018 * DynCorp International Inc. Class A 135,341 1,942 * Chart Industries Inc. 114,500 1,895 Kaman Corp. 81,141 1,874 * M&F Worldwide Corp. 45,600 1,801 * Kirby Corp. 49,200 1,714 ABM Industries Inc. 82,342 1,701 * Cornell Cos. Inc. 73,616 1,671 * GenCorp Inc. 224,400 1,571 * Armstrong World Industries Inc. 36,600 1,425 Federal Signal Corp. 215,106 1,295 John Bean Technologies Corp. 72,099 1,226 * Force Protection Inc. 231,059 1,204 * Blount International Inc. 118,582 1,198 * Thomas & Betts Corp. 32,800 1,174 TAL International Group Inc. 82,400 1,090 Textainer Group Holdings Ltd. 62,726 1,060 * Waste Services Inc. 105,048 957 * Dollar Thrifty Automotive Group Inc. 36,855 944 * AZZ Inc. 27,100 886 Ennis Inc. 49,600 833 Avery Dennison Corp. 22,200 810 * Alaska Air Group Inc. 22,265 769 Oshkosh Corp. 20,200 748 Tredegar Corp. 46,320 733 * Orion Marine Group Inc. 33,600 708 * Navistar International Corp. 18,200 703 Lincoln Electric Holdings Inc. 12,936 692 Kimball International Inc. Class B 77,433 660 Crane Co. 21,000 643 * Sterling Construction Co. Inc. 28,300 543 * ACCO Brands Corp. 74,315 541 * General Cable Corp. 17,800 524 * Colfax Corp. 42,600 513 Encore Wire Corp. 23,374 492 * CBIZ Inc. 63,766 491 * Marten Transport Ltd. 26,988 484 Seaboard Corp. 348 469 Deluxe Corp. 29,513 437 Standard Register Co. 84,273 430 * WESCO International Inc. 15,200 411 Lawson Products Inc. 21,570 381 CIRCOR International Inc. 14,928 376 * MasTec Inc. 28,000 350 Brink's Co. 14,288 348 * Metalico Inc. 67,038 330 Lennox International Inc. 6,504 254 * APAC Customer Services Inc. 38,958 232 * Dycom Industries Inc. 28,800 231 Interface Inc. Class A 26,545 221 * Macquarie Infrastructure Co. LLC 17,400 214 Aircastle Ltd. 21,200 209 * Michael Baker Corp. 4,947 205 Ampco-Pittsburgh Corp. 6,474 204 Quanex Building Products Corp. 11,400 193 Standex International Corp. 8,700 175 Toro Co. 4,100 171 * Hill International Inc. 26,600 166 Mueller Industries Inc. 6,400 159 Applied Signal Technology Inc. 7,754 150 HNI Corp. 5,200 144 * Standard Parking Corp. 8,916 142 Great Lakes Dredge & Dock Corp. 21,300 138 Robbins & Myers Inc. 4,313 101 * Fushi Copperweld Inc. 9,900 100 Horizon Lines Inc. Class A 12,000 67 Greenbrier Cos. Inc. 6,400 66 Raven Industries Inc. 1,452 46 * Trimas Corp. 5,900 40 Information Technology (17.7%) * Marvell Technology Group Ltd. 1,911,019 39,654 * Western Digital Corp. 868,500 38,344 * Computer Sciences Corp. 628,292 36,146 Xilinx Inc. 1,332,712 33,398 * Avnet Inc. 1,084,000 32,693 * Sybase Inc. 726,985 31,551 * Hewitt Associates Inc. Class A 733,522 30,999 * Skyworks Solutions Inc. 2,144,616 30,432 Earthlink Inc. 2,480,805 20,616 * CSG Systems International Inc. 1,002,981 19,147 * Sohu.com Inc. 313,486 17,956 * ON Semiconductor Corp. 1,910,094 16,828 * Plexus Corp. 554,466 15,802 Alliance Data Systems Corp. 240,181 15,513 * Anixter International Inc. 297,768 14,025 * QLogic Corp. 596,836 11,262 Solera Holdings Inc. 296,380 10,673 * Multi-Fineline Electronix Inc. 365,497 10,369 * Micron Technology Inc. 968,950 10,232 * Mantech International Corp. Class A 200,969 9,703 * LSI Corp. 1,531,800 9,206 * PMC - Sierra Inc. 1,046,225 9,060 Seagate Technology 456,700 8,307 * JDA Software Group Inc. 317,929 8,098 * RF Micro Devices Inc. 1,459,200 6,960 * Teradata Corp. 220,102 6,918 * SYNNEX Corp. 187,674 5,754 * NCR Corp. 492,562 5,482 Syntel Inc. 113,023 4,298 * Acxiom Corp. 308,996 4,147 * TIBCO Software Inc. 424,069 4,084 *,^ STEC Inc. 241,179 3,941 * Genpact Ltd. 258,657 3,854 iGate Corp. 350,514 3,505 * Lawson Software Inc. 517,513 3,441 * 3Com Corp. 457,650 3,432 * TNS Inc. 123,671 3,177 * Netscout Systems Inc. 187,005 2,738 * j2 Global Communications Inc. 128,365 2,612 * Gartner Inc. 142,800 2,576 Broadridge Financial Solutions Inc. 114,142 2,575 * Tech Data Corp. 54,300 2,534 * Unisys Corp. 61,306 2,364 ADTRAN Inc. 103,100 2,325 * BMC Software Inc. 51,700 2,073 CTS Corp. 161,915 1,558 * Art Technology Group Inc. 337,400 1,522 * Conexant Systems Inc. 649,931 1,508 * Tessera Technologies Inc. 63,689 1,482 *,^ Synaptics Inc. 42,900 1,315 * VistaPrint NV 22,700 1,286 Pegasystems Inc. 35,500 1,207 * Quantum Corp. 390,900 1,145 * Wright Express Corp. 35,800 1,141 * Global Cash Access Holdings Inc. 141,000 1,056 * Arris Group Inc. 91,300 1,044 Black Box Corp. 35,554 1,008 * Ingram Micro Inc. 57,500 1,003 Linear Technology Corp. 32,214 984 * Semtech Corp. 57,213 973 * Sanmina-SCI Corp. 84,981 937 * TeleTech Holdings Inc. 40,100 803 * Benchmark Electronics Inc. 40,008 757 * DTS Inc. 21,800 746 * Scansource Inc. 27,500 734 * Loral Space & Communications Inc. 22,404 708 * InterDigital Inc. 26,400 701 * Compuware Corp. 94,400 683 * Ariba Inc. 53,900 675 * Insight Enterprises Inc. 59,000 674 * Kopin Corp. 151,522 633 * SanDisk Corp. 21,500 623 * Interactive Intelligence Inc. 28,219 520 * VeriFone Holdings Inc. 29,700 487 * NeuStar Inc. Class A 19,900 459 Lender Processing Services Inc. 11,100 451 * SonicWALL Inc. 55,200 420 * Polycom Inc. 16,400 410 * Manhattan Associates Inc. 15,400 370 * TriQuint Semiconductor Inc. 60,500 363 *,^ Ebix Inc. 7,100 347 * Atheros Communications Inc. 10,100 346 * Aruba Networks Inc. 29,700 317 * Blue Coat Systems Inc. 11,000 314 * Monotype Imaging Holdings Inc. 34,600 312 * Entegris Inc. 51,100 270 * Oplink Communications Inc. 15,500 254 * NCI Inc. Class A 7,534 208 * Volterra Semiconductor Corp. 9,152 175 * Omnivision Technologies Inc. 11,200 163 * Brightpoint Inc. 22,011 162 * Applied Micro Circuits Corp. 21,600 161 * Riverbed Technology Inc. 6,900 159 Plantronics Inc. 6,100 158 * Quest Software Inc. 8,600 158 Agilysys Inc. 16,900 154 * Diodes Inc. 7,400 151 * Netgear Inc. 6,900 150 * VeriSign Inc. 5,500 133 Global Payments Inc. 2,300 124 * CACI International Inc. Class A 2,500 122 * MercadoLibre Inc. 2,300 119 * Vishay Intertechnology Inc. 13,800 115 Jack Henry & Associates Inc. 4,300 99 * Bottomline Technologies Inc. 5,400 95 Blackbaud Inc. 4,000 95 * Veeco Instruments Inc. 2,100 69 * Euronet Worldwide Inc. 2,855 63 * Magma Design Automation Inc. 26,700 62 * Amkor Technology Inc. 7,700 55 * Powerwave Technologies Inc. 28,910 36 Materials (6.3%) Celanese Corp. Class A 1,011,190 32,459 Eastman Chemical Co. 535,728 32,272 * Owens-Illinois Inc. 957,900 31,486 Greif Inc. Class A 436,475 23,561 Rock-Tenn Co. Class A 228,458 11,517 Silgan Holdings Inc. 127,186 7,362 * Century Aluminum Co. 447,986 7,253 Glatfelter 522,483 6,348 * Pactiv Corp. 254,518 6,144 Walter Energy Inc. 80,000 6,025 Schweitzer-Mauduit International Inc. 78,039 5,490 Koppers Holdings Inc. 166,138 5,057 FMC Corp. 83,241 4,641 Terra Industries Inc. 132,144 4,254 Ball Corp. 81,900 4,234 Innophos Holdings Inc. 181,184 4,165 NewMarket Corp. 34,422 3,951 * Crown Holdings Inc. 106,100 2,714 CF Industries Holdings Inc. 25,507 2,316 Stepan Co. 31,741 2,057 * Buckeye Technologies Inc. 209,758 2,047 * Clearwater Paper Corp. 30,071 1,653 A Schulman Inc. 60,910 1,229 * Graphic Packaging Holding Co. 294,129 1,021 * Boise Inc. 174,042 924 Sonoco Products Co. 30,203 883 Schnitzer Steel Industries Inc. 9,900 472 Lubrizol Corp. 6,300 460 * Solutia Inc. 29,000 368 * PolyOne Corp. 38,000 284 * Bway Holding Co. 13,768 265 * WR Grace & Co. 3,000 76 Telecommunication Services (1.0%) * Syniverse Holdings Inc. 831,903 14,542 * Cincinnati Bell Inc. 3,939,900 13,593 Windstream Corp. 301,400 3,312 USA Mobility Inc. 98,515 1,085 Consolidated Communications Holdings Inc. 22,774 398 * NII Holdings Inc. 8,100 272 Frontier Communications Corp. 22,700 177 * Neutral Tandem Inc. 6,700 152 NTELOS Holdings Corp. 6,376 114 * PAETEC Holding Corp. 25,300 105 Utilities (5.1%) CMS Energy Corp. 1,993,862 31,224 * NRG Energy Inc. 1,322,000 31,212 CenterPoint Energy Inc. 2,014,308 29,228 Atmos Energy Corp. 481,911 14,168 * Mirant Corp. 793,452 12,116 AGL Resources Inc. 304,910 11,120 NSTAR 136,155 5,011 DPL Inc. 174,900 4,827 IDACORP Inc. 144,444 4,615 Avista Corp. 151,929 3,280 SCANA Corp. 85,527 3,223 WGL Holdings Inc. 82,603 2,771 NorthWestern Corp. 102,497 2,667 Southwest Gas Corp. 80,800 2,305 Oneok Inc. 45,445 2,025 NiSource Inc. 131,300 2,019 DTE Energy Co. 45,500 1,983 PNM Resources Inc. 151,735 1,919 Unisource Energy Corp. 31,800 1,024 Nicor Inc. 21,300 897 New Jersey Resources Corp. 22,000 823 * El Paso Electric Co. 29,100 590 Integrys Energy Group Inc. 10,300 433 CH Energy Group Inc. 10,100 429 Chesapeake Utilities Corp. 4,700 151 OGE Energy Corp. 3,700 137 Total Common Stocks (Cost $2,924,779) Market Value Coupon Shares ($000) Temporary Cash Investments (1.2%) 1 Money Market Fund (1.1%) 2,3 Vanguard Market Liquidity Fund 0.187% 36,668,395 36,668 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Freddie Mac Discount Notes 0.260% 2/22/10 2,000 2,000 Total Temporary Cash Investments (Cost $38,668) Total Investments (100.6%) (Cost $2,963,447) Other Assets and Liabilities-Net (-0.6%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $24,881,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.6%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $26,470,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $2,000,000 have been segregated as initial margin for open futures contracts. Strategic Equity Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At December 31, 2009, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) E-mini Russell 2000 Index March 2010 117 7,299 (73) S&P MidCap 400 Index March 2010 20 7,249 122 E-mini S&P MidCap Index March 2010 75 5,437 (64) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of December 31, 2009, based on the inputs used to value them: Strategic Equity Fund Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 3,343,275   Temporary Cash Investments 36,668 2,000  Futures ContractsAssets 1 18   Futures ContractsLiabilities 1 (467)   Total 3,379,494 2,000  1 Represents variation margin on the last day of the reporting period. D. At December 31, 2009, the cost of investment securities for tax purposes was $2,963,447,000. Net unrealized appreciation of investment securities for tax purposes was $418,496,000, consisting of unrealized gains of $565,524,000 on securities that had risen in value since their purchase and $147,028,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Capital Opportunity Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($000) Common Stocks (96.4%) Consumer Discretionary (14.4%) * DIRECTV Class A 7,605,935 253,658 TJX Cos. Inc. 4,305,700 157,373 * Bed Bath & Beyond Inc. 3,388,400 130,894 * CarMax Inc. 4,812,800 116,710 *,1 Dress Barn Inc. 4,851,500 112,070 Whirlpool Corp. 1,191,100 96,074 Nordstrom Inc. 1,425,000 53,551 Men's Wearhouse Inc. 2,500,000 52,650 Lowe's Cos. Inc. 1,528,300 35,747 * Amazon.com Inc. 260,300 35,016 Best Buy Co. Inc. 850,000 33,541 * O'Reilly Automotive Inc. 810,000 30,877 * 99 Cents Only Stores 2,200,000 28,754 * Chico's FAS Inc. 2,000,000 28,100 Gentex Corp. 1,501,100 26,795 * Quiksilver Inc. 5,796,500 11,709 Abercrombie & Fitch Co. 200,000 6,970 * Carnival Corp. 137,000 4,342 *,1 Strattec Security Corp. 217,000 4,014 Energy (4.8%) Murphy Oil Corp. 2,000,000 108,400 Noble Energy Inc. 971,800 69,212 * Oceaneering International Inc. 1,000,000 58,520 National Oilwell Varco Inc. 1,050,000 46,295 * Plains Exploration & Production Co. 1,166,500 32,265 Arch Coal Inc. 1,110,300 24,704 ConocoPhillips 400,000 20,428 * Exterran Holdings Inc. 614,400 13,179 Cabot Oil & Gas Corp. 295,000 12,859 * Pride International Inc. 400,000 12,764 * Transocean Ltd. 100,000 8,280 * Seahawk Drilling Inc. 65,000 1,465 Financials (0.2%) Chubb Corp. 390,000 19,180 Health Care (23.5%) Eli Lilly & Co. 7,814,700 279,063 * Amgen Inc. 4,607,700 260,658 * Biogen Idec Inc. 4,639,531 248,215 Medtronic Inc. 5,241,800 230,534 Novartis AG ADR 3,785,000 206,017 Roche Holdings AG 1,019,000 173,189 * Boston Scientific Corp. 12,323,400 110,911 * Life Technologies Corp. 1,925,445 100,566 *,1 BioMarin Pharmaceutical Inc. 5,049,100 94,974 * Dendreon Corp. 3,545,100 93,165 * Millipore Corp. 1,011,500 73,182 * Cerner Corp. 450,000 37,098 * Edwards Lifesciences Corp. 300,000 26,055 * Charles River Laboratories International Inc. 756,722 25,494 * Illumina Inc. 468,000 14,344 * Affymetrix Inc. 1,425,500 8,325 * Waters Corp. 80,000 4,957 * Pharmacyclics Inc. 728,962 2,289 Industrials (10.7%) FedEx Corp. 3,426,750 285,962 *,1 Thomas & Betts Corp. 3,311,000 118,501 Southwest Airlines Co. 9,919,100 113,375 Rockwell Automation Inc. 1,950,000 91,611 * McDermott International Inc. 2,965,000 71,190 * AMR Corp. 8,915,200 68,914 Pall Corp. 1,400,000 50,680 * JetBlue Airways Corp. 4,641,050 25,294 Union Pacific Corp. 250,000 15,975 ^ Ritchie Bros Auctioneers Inc. 636,500 14,277 Expeditors International of Washington Inc. 390,000 13,545 CH Robinson Worldwide Inc. 222,000 13,038 * Chicago Bridge & Iron Co. NV 593,930 12,009 SPX Corp. 125,000 6,837 * Jacobs Engineering Group Inc. 87,801 3,302 * US Airways Group Inc. 57,000 276 Information Technology (38.1%) * Research In Motion Ltd. 4,679,600 316,060 ASML Holding NV 7,903,033 269,414 * Cree Inc. 4,263,900 240,356 * Google Inc. Class A 374,250 232,028 Corning Inc. 10,132,400 195,657 * NVIDIA Corp. 10,422,650 194,695 * Symantec Corp. 10,379,600 185,691 Altera Corp. 6,272,700 141,951 *,1 FormFactor Inc. 5,983,300 130,197 *,^ Rambus Inc. 5,235,000 127,734 * Electronic Arts Inc. 6,846,200 121,520 Microsoft Corp. 3,865,000 117,844 * Adobe Systems Inc. 2,265,000 83,307 * SanDisk Corp. 2,543,262 73,729 Texas Instruments Inc. 2,752,000 71,717 * Trimble Navigation Ltd. 2,818,200 71,019 * Flextronics International Ltd. 9,180,000 67,106 Hewlett-Packard Co. 1,250,000 64,387 * NeuStar Inc. Class A 2,631,000 60,618 * Micron Technology Inc. 5,550,000 58,608 Intersil Corp. Class A 3,659,700 56,140 * EMC Corp. 2,825,000 49,353 * eBay Inc. 2,000,000 47,080 Motorola Inc. 4,800,000 37,248 Plantronics Inc. 1,150,000 29,877 *,1 Descartes Systems Group Inc. 4,645,000 27,545 * Akamai Technologies Inc. 732,900 18,564 * Comverse Technology Inc. 1,660,000 15,729 * Intuit Inc. 470,000 14,434 * Rovi Corp. 375,000 11,951 QUALCOMM Inc. 248,000 11,472 Xilinx Inc. 430,000 10,776 * Entegris Inc. 2,019,231 10,662 * Brocade Communications Systems Inc. 1,350,000 10,301 * Cymer Inc. 250,000 9,595 * Nuance Communications Inc. 500,000 7,770 * FEI Co. 320,000 7,475 * Ciena Corp. 607,142 6,581 * Citrix Systems Inc. 145,000 6,033 Jabil Circuit Inc. 220,000 3,821 * Apple Inc. 12,000 2,530 * THQ Inc. 500,000 2,520 * Avid Technology Inc. 10,000 128 * Verigy Ltd. 6,094 78 Materials (4.1%) Monsanto Co. 4,213,886 344,485 Telecommunication Services (0.4%) * Sprint Nextel Corp. 7,814,700 28,602 Utilities (0.2%) * AES Corp. 1,352,000 17,995 Total Common Stocks (Cost $6,069,433) Market Value Coupon Shares ($000) Temporary Cash Investment (4.0%) Money Market Fund (4.0%) 2,3 Vanguard Market Liquidity Fund (Cost $338,143) 0.187% 338,142,770 338,143 Total Investments (100.4%) (Cost $6,407,576) Other Assets and Liabilities-Net (-0.4%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $20,029,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $20,527,000 of collateral received for securities on loan. ADRAmerican Depositary Receipt. Capital Opportunity Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of December 31, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 7,979,412 173,189  Temporary Cash Investments 338,143   Total 8,317,555 173,189  Capital Opportunity Fund D. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Sept. 30, 2009 from Dec. 31, 2009 Market Purchases Securities Dividend Market Value At Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) BioMarin Pharmaceutical Inc. NA 1 1,413   94,974 Descartes Systems Group Inc. 24,851    27,545 Dress Barn Inc. 86,987    112,070 FormFactor Inc. 143,121    130,197 Strattec Security Corp. 3,094    4,014 Thomas & Betts Corp. 99,595    118,501 357,648 1,413 487,301 1 Not applicable  At September 30, 2009, the issuer was not an affiliated company of the fund. E. At December 31, 2009, the cost of investment securities for tax purposes was $6,407,576,000. Net unrealized appreciation of investment securities for tax purposes was $2,083,168,000, consisting of unrealized gains of $2,901,745,000 on securities that had risen in value since their purchase and $818,577,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Global Equity Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($000) Common Stocks (97.2%) 1 Australia (1.9%) Santos Ltd. 1,605,752 20,219 Origin Energy Ltd. 1,147,212 17,223 Australia & New Zealand Banking Group Ltd. 580,698 11,815 National Australia Bank Ltd. 279,800 6,808 BHP Billiton Ltd. 111,566 4,272 Macquarie Infrastructure Group 2,050,356 2,443 Bendigo and Adelaide Bank Ltd. 275,900 2,419 Amcor Ltd. 322,127 1,795 Brambles Ltd. 271,843 1,647 Orica Ltd. 48,228 1,118 * Alumina Ltd. 418,968 688 * Caltex Australia Ltd. 69,841 579 Beach Energy Ltd. 500,099 412 * Iluka Resources Ltd. 76,078 242 Austria (0.1%) OMV AG 72,300 3,162 Oesterreichische Post AG 19,555 533 * bwin Interactive Entertainment AG 8,217 489 Belgium (0.1%) Groupe Bruxelles Lambert SA 30,257 2,844 Anheuser-Busch InBev NV 52,275 2,697 Brazil (1.0%) Banco do Brasil SA 1,382,516 23,558 Petroleo Brasileiro SA ADR Type A 93,000 3,942 Itau Unibanco Holding SA ADR 165,825 3,787 Usinas Siderurgicas de Minas Gerais SA Prior Pfd. 100,525 2,848 Vale SA Class B Pfd. ADR 74,600 1,852 BM&FBOVESPA SA 205,700 1,446 OGX Petroleo e Gas Participacoes SA 90,000 883 Ferbasa-Ferro Ligas DA Bahia Prior Pfd. 75,400 506 Canada (2.4%) Rogers Communications Inc. Class B 757,200 23,546 Bombardier Inc. 4,191,952 19,140 Imperial Oil Ltd. 219,672 8,496 Nexen Inc. 353,743 8,487 Penn West Energy Trust 350,331 6,182 BCE Inc. 142,465 3,930 Toronto-Dominion Bank 62,000 3,890 National Bank of Canada 59,600 3,415 *,^ ACE Aviation Holdings Inc. Class A 410,000 2,301 Fairfax Financial Holdings Ltd. 5,855 2,283 Suncor Energy Inc. 62,568 2,215 Onex Corp. 95,095 2,135 Royal Bank of Canada 31,000 1,663 * Fairfax Financial Holdings Ltd. 3,400 1,326 * CGI Group Inc. Class A 95,200 1,290 ^ Ritchie Bros Auctioneers Inc. 54,510 1,223 Groupe Aeroplan Inc. 58,600 607 Metro Inc. Class A 13,400 500 * Catalyst Paper Corp. 1,158,844 220 *,^ AbitibiBowater Inc. 218,435 24 * Fraser Papers Inc. 337,960 21 Canadian Imperial Bank of Commerce 241 16 * Nortel Networks Corp. 241,295 6 Chile (0.1%) Enersis SA ADR 232,900 5,324 Banco Santander Chile ADR 2,085 135 China (1.0%) ^ Tsingtao Brewery Co. Ltd. 2,290,000 12,642 Bank of China Ltd. 19,785,000 10,593 * Sohu.com Inc. 59,500 3,408 China Petroleum & Chemical Corp. 3,606,000 3,184 Dongfeng Motor Group Co. Ltd. 1,588,000 2,260 *,^ Shanda Interactive Entertainment Ltd. ADR 33,600 1,768 China National Building Material Co. Ltd. 738,000 1,503 * Sina Corp. 27,000 1,220 China Mobile Ltd. 124,500 1,160 * Baidu Inc. ADR 1,900 781 Silver Grant International 1,752,000 654 China Telecom Corp. Ltd. 582,000 241 Czech Republic (0.0%) Komercni Banka AS 6,181 1,314 Denmark (0.7%) * Danske Bank A/S 215,024 4,889 *,^ William Demant Holding 56,130 4,224 Carlsberg A/S Class B 53,977 3,978 * Vestas Wind Systems A/S 65,019 3,973 Coloplast A/S Class B 32,210 2,923 * GN Store Nord 420,379 2,241 Novo Nordisk A/S Class B 29,057 1,856 AP Moller - Maersk A/S Class B 200 1,396 * Bang & Olufsen A/S 33,672 485 * Jyske Bank A/S 9,303 362 Egypt (0.1%) Al Ezz Steel Rebars SAE 1,397,944 4,386 Egyptian Financial Group-Hermes Holding 223,300 1,024 Finland (0.7%) Nokia Oyj 886,062 11,360 Sampo Oyj 236,523 5,733 Metso Oyj 145,621 5,113 Stora Enso Oyj 337,452 2,362 Tieto Oyj 62,105 1,282 Wartsila Oyj 12,083 482 Kone Oyj Class B 5,113 218 France (5.1%) Sanofi-Aventis SA 648,298 50,749 BNP Paribas 403,144 31,770 European Aeronautic Defence and Space Co. NV 749,527 14,952 Societe Generale 153,662 10,618 Compagnie de St-Gobain 191,264 10,253 France Telecom SA 361,000 9,001 Unibail-Rodamco SE 38,800 8,530 EDF SA 127,675 7,587 ArcelorMittal 150,462 6,815 Vivendi SA 206,510 6,088 Klepierre 110,700 4,497 Carrefour SA 83,950 4,031 Lagardere SCA 99,687 4,017 Legrand SA 130,665 3,639 AXA SA 126,823 2,995 Thales SA 57,479 2,941 Total SA 44,592 2,854 Groupe Eurotunnel SA 288,589 2,671 ^ Neopost SA 31,254 2,579 * Alcatel-Lucent ADR 509,351 1,691 * Valeo SA 46,215 1,605 SCOR SE 58,351 1,455 Cie Generale d'Optique Essilor International SA 22,218 1,321 Societe BIC SA 15,210 1,051 * Atos Origin SA 19,399 882 SA des Ciments Vicat 9,138 765 ^ Eurofins Scientific 6,873 373 Germany (4.0%) Deutsche Post AG 1,266,349 24,333 Deutsche Bank AG 316,273 22,262 Allianz SE 163,944 20,379 E.ON AG 394,673 16,454 BASF SE 211,124 13,078 Bayer AG 141,161 11,267 Bayerische Motoren Werke AG 228,087 10,355 Deutsche Telekom AG 493,000 7,271 Daimler AG 118,662 6,331 Fresenius Medical Care AG & Co. KGaA 107,534 5,686 Deutsche Lufthansa AG 261,990 4,392 Henkel AG & Co. KGaA Prior Pfd. 77,842 4,047 Deutsche Boerse AG 17,900 1,486 Celesio AG 49,942 1,267 Siemens AG 11,664 1,068 SAP AG 16,320 769 Fresenius Medical Care AG & Co. KGaA ADR 11,744 623 Hong Kong (3.2%) Jardine Matheson Holdings Ltd. 935,102 28,116 Jardine Strategic Holdings Ltd. 1,272,400 22,318 New World Development Ltd. 8,020,275 16,368 First Pacific Co. 13,903,600 8,425 Henderson Land Development Co. Ltd. 1,033,000 7,697 Hutchison Whampoa Ltd. 879,000 6,011 Television Broadcasts Ltd. 1,126,000 5,403 Wheelock & Co. Ltd. 1,603,000 4,877 Hongkong & Shanghai Hotels 2,834,674 4,143 Midland Holdings Ltd. 4,718,000 4,039 CLP Holdings Ltd. 463,000 3,128 SmarTone Telecommunications Holding Ltd. 3,621,290 2,984 Hong Kong Aircraft Engineering Co. Ltd. 226,000 2,928 Esprit Holdings Ltd. 211,437 1,391 Mandarin Oriental International Ltd. 766,690 1,127 * I-CABLE Communications Ltd. 6,561,000 961 Hong Kong Exchanges and Clearing Ltd. 54,000 961 * Next Media Ltd. 6,300,000 840 Hungary (0.1%) *,^ OTP Bank PLC 166,226 4,696 India (1.8%) State Bank of India Ltd. 265,577 12,864 Bank of India 1,501,612 12,347 Punjab National Bank Ltd. 540,514 10,473 IDBI Bank Ltd. 2,706,943 7,370 State Bank of India Ltd. GDR 66,230 6,422 Bank of Baroda 493,517 5,397 Hindalco Industries Ltd. 1,013,182 3,455 Canara Bank 370,088 3,070 Allahabad Bank 623,815 1,666 Union Bank of India 252,033 1,418 Oriental Bank of Commerce 157,171 843 Indian Bank 223,019 826 Vijaya Bank 622,993 690 Dena Bank 381,775 678 Syndicate Bank 283,976 580 Apollo Tyres Ltd. 303,106 318 Andhra Bank 122,011 272 UCO Bank 228,979 271 Indonesia (0.6%) Semen Gresik Persero Tbk PT 8,626,000 6,882 * Bank Pan Indonesia Tbk PT 83,375,843 6,744 Indofood Sukses Makmur Tbk PT 11,106,500 4,152 Gudang Garam Tbk PT 1,023,900 2,330 * Matahari Putra Prima Tbk PT 19,910,800 1,861 Citra Marga Nusaphala Persada Tbk PT 1,709,500 166 * Mulia Industrindo Tbk PT 921,000 33 * Matahari Putra Prima Tbk PT Warrants Exp. 12/7/10 3,859,975 22 Ireland (0.1%) CRH PLC 66,967 1,812 Fyffes PLC 1,283,082 845 DCC PLC 28,986 807 Paddy Power PLC (London Shares) 16,052 560 * Independent News & Media PLC 2,042,003 369 Paddy Power PLC 9,642 341 Total Produce PLC 389,036 188 * Anglo Irish Bank Corp. Ltd. 122,273 38 Israel (0.5%) Israel Chemicals Ltd. 589,300 7,684 Bezeq Israeli Telecommunication Corp. Ltd. 2,686,300 6,754 * Israel Discount Bank Ltd. Class A 660,686 1,550 Teva Pharmaceutical Industries Ltd. ADR 27,200 1,528 * Bank Hapoalim BM 105,306 456 Italy (1.9%) Enel SPA 4,526,083 26,247 * UniCredit SPA 3,692,218 12,265 Saipem SPA 186,440 6,396 Telecom Italia SPA 3,703,100 5,735 * Fiat SPA 376,976 5,479 ENI SPA 184,100 4,681 Luxottica Group SPA ADR 179,800 4,617 Telecom Italia SPA 2,707,300 2,984 Luxottica Group SPA 61,709 1,596 Parmalat SPA 291,832 817 * Banco Popolare SC 94,543 707 Finmeccanica SPA 39,845 634 * Natuzzi SPA ADR 50,700 164 Japan (7.9%) * Nissan Motor Co. Ltd. 3,086,100 26,991 Nippon Telegraph & Telephone Corp. 586,300 23,078 Astellas Pharma Inc. 523,600 19,517 Sony Corp. 666,400 19,330 Marubeni Corp. 3,253,000 17,722 Mitsubishi Corp. 489,300 12,174 * Hitachi Ltd. 3,517,000 10,779 Daito Trust Construction Co. Ltd. 219,200 10,344 Mitsui & Co. Ltd. 726,600 10,294 Japan Tobacco Inc. 2,679 9,046 Mitsui Fudosan Co. Ltd. 535,000 8,990 ORIX Corp. 114,860 7,817 East Japan Railway Co. 104,000 6,567 Yamato Holdings Co. Ltd. 386,300 5,345 Nippon Oil Corp. 1,130,000 5,235 FUJIFILM Holdings Corp. 170,400 5,094 Fujitsu Ltd. 765,000 4,923 Kao Corp. 188,800 4,411 Seiko Epson Corp. 193,400 3,105 Sumitomo Electric Industries Ltd. 224,900 2,790 Panasonic Electric Works Co. Ltd. 230,000 2,767 Toyota Tsusho Corp. 187,200 2,762 Toyota Motor Corp. 64,900 2,729 Toyo Seikan Kaisha Ltd. 175,900 2,664 Tokyo Gas Co. Ltd. 632,000 2,521 Sumitomo Corp. 242,100 2,438 Secom Co. Ltd. 50,800 2,405 West Japan Railway Co. 701 2,348 KDDI Corp. 434 2,290 Mitsubishi UFJ Financial Group Inc. 455,600 2,232 JS Group Corp. 125,100 2,154 Hitachi Chemical Co. Ltd. 103,000 2,075 Asahi Breweries Ltd. 109,300 2,006 *,^ Shinsei Bank Ltd. 1,697,000 1,840 Mitsui Sumitomo Insurance Group Holdings Inc. 70,400 1,788 Sumitomo Mitsui Financial Group Inc. 59,600 1,700 Kyowa Hakko Kirin Co. Ltd. 155,000 1,632 Kawasaki Heavy Industries Ltd. 615,000 1,551 Isetan Mitsukoshi Holdings Ltd. 163,300 1,473 NSK Ltd. 195,000 1,432 Yaskawa Electric Corp. 166,000 1,383 Canon Inc. 32,300 1,366 Dai Nippon Printing Co. Ltd. 108,000 1,363 Shiseido Co. Ltd. 71,000 1,362 Sompo Japan Insurance Inc. 206,000 1,312 Seven & I Holdings Co. Ltd. 62,900 1,278 Nippon Meat Packers Inc. 109,000 1,253 Tokyo Electric Power Co. Inc. 49,300 1,237 Fukuoka Financial Group Inc. 354,000 1,229 Olympus Corp. 38,000 1,222 Sekisui House Ltd. 136,000 1,221 Yamada Denki Co. Ltd. 18,060 1,214 NTT DoCoMo Inc. 843 1,175 Taiyo Nippon Sanso Corp. 104,000 1,104 Mitsubishi Tanabe Pharma Corp. 88,000 1,095 Ajinomoto Co. Inc. 116,000 1,093 Alfresa Holdings Corp. 27,200 1,078 Kinden Corp. 125,000 1,053 NTT Data Corp. 333 1,029 Obayashi Corp. 288,000 981 Sumitomo Forestry Co. Ltd. 128,000 962 Bank of Yokohama Ltd. 211,000 956 Namco Bandai Holdings Inc. 96,350 917 Denso Corp. 28,600 858 Dainippon Sumitomo Pharma Co. Ltd. 80,000 836 Toppan Forms Co. Ltd. 80,200 833 Mizuho Financial Group Inc. 451,500 808 Marui Group Co. Ltd. 130,200 799 Rohm Co. Ltd. 12,200 793 Yamaha Motor Co. Ltd. 62,800 789 TDK Corp. 12,400 757 Yamatake Corp. 31,800 704 Ryosan Co. Ltd. 29,800 700 Nippon Suisan Kaisha Ltd. 215,400 607 Omron Corp. 33,700 602 Shimizu Corp. 167,000 599 Mitsubishi Heavy Industries Ltd. 169,000 594 Ricoh Co. Ltd. 42,000 593 Idemitsu Kosan Co. Ltd. 9,300 539 Onward Holdings Co. Ltd. 86,000 530 Panasonic Corp. 36,200 518 Tokyo Ohka Kogyo Co. Ltd. 25,800 477 Nippon Express Co. Ltd. 114,000 467 Hitachi Metals Ltd. 47,000 448 Daiwa House Industry Co. Ltd. 36,000 385 Nippon Television Network Corp. 2,950 381 Funai Electric Co. Ltd. 7,000 351 Arnest One Corp. 30,300 308 Trend Micro Inc. 7,800 297 Nagase & Co. Ltd. 25,000 286 Nihon Unisys Ltd. 39,100 278 Bank of Kyoto Ltd. 33,000 266 FUJI SOFT Inc. 16,300 261 Kyorin Co. Ltd. 17,000 248 Fujitsu Frontech Ltd. 32,100 240 Fukuyama Transporting Co. Ltd. 50,000 230 Takasago Thermal Engineering Co. Ltd. 26,000 222 Fuji Media Holdings Inc. 151 208 Noritake Co. Ltd. 58,000 153 Tokyo Electron Ltd. 2,200 141 Inabata & Co. Ltd. 22,700 80 Malaysia (1.0%) CIMB Group Holdings Bhd. 3,193,119 11,970 Genting Malaysia Bhd. 10,411,500 8,499 AMMB Holdings Bhd. 3,927,587 5,714 Sime Darby Bhd. 1,875,457 4,912 British American Tobacco Malaysia Bhd. 165,000 2,058 * Malaysian Airline System Bhd. 1,605,433 1,270 Multi-Purpose Holdings Bhd. 2,007,390 1,091 Telekom Malaysia Bhd. 1,218,275 1,088 Carlsberg Brewery-Malay Bhd. 109,600 145 * Malaysian Airline System Bhd. Pfd. 183,333 37 Mexico (0.7%) America Movil SAB de CV 8,577,200 20,190 America Movil SAB de CV ADR 87,900 4,129 Wal-Mart de Mexico SAB de CV 298,100 1,338 Telmex Internacional SAB de CV ADR 33,620 597 Telefonos de Mexico SAB de CV ADR 33,943 563 Morocco (0.0%) Maroc Telecom 22,195 380 Netherlands (3.1%) Royal Dutch Shell PLC Class A 2,065,205 62,383 Unilever NV 495,483 16,123 * Randstad Holding NV 165,500 8,172 Koninklijke Ahold NV 433,600 5,745 Koninklijke KPN NV 329,272 5,577 Heineken NV 89,157 4,219 Koninklijke Boskalis Westminster NV 98,736 3,797 Wolters Kluwer NV 133,066 2,913 Koninklijke DSM NV 50,200 2,458 * ING Groep NV 220,946 2,133 Reed Elsevier NV 167,800 2,056 Akzo Nobel NV 15,434 1,016 Koninklijke Philips Electronics NV 27,074 801 New Zealand (0.0%) Telecom Corp. of New Zealand Ltd. 284,906 515 PGG Wrightson Ltd. 51,996 22 Norway (0.9%) Statoil ASA 1,151,240 28,684 *,^ DnB NOR ASA 248,978 2,700 Seadrill Ltd. 52,833 1,337 Philippines (0.9%) Ayala Corp. 2,108,913 13,652 Globe Telecom Inc. 426,680 8,365 ABS-CBN Holdings Corp. 10,077,900 6,283 Jollibee Foods Corp. 2,065,400 2,430 * Benpres Holdings Corp. 15,742,000 1,184 DMCI Holdings Inc. 5,230,000 1,090 Banco de Oro Unibank Inc. 1,248,200 1,045 Poland (0.2%) KGHM Polska Miedz SA 185,133 6,829 Russia (0.7%) Lukoil OAO ADR 312,600 17,510 MMC Norilsk Nickel ADR 465,321 6,529 Gazprom OAO ADR (London Shares) 115,700 2,884 Surgutneftegaz ADR 150,066 1,332 Gazprom OAO ADR (U.S. Shares) 15,167 378 Singapore (0.9%) DBS Group Holdings Ltd. 1,274,000 13,847 Great Eastern Holdings Ltd. 733,000 7,042 * STATS ChipPAC Ltd. 8,551,000 6,054 Noble Group Ltd. 1,303,000 2,984 GuocoLeisure Ltd. 4,656,000 2,289 * Genting Singapore PLC 1,061,244 972 United Industrial Corp. Ltd. 377,000 559 * Global Yellow Pages Ltd. 2,464,000 279 * Global Yellow Pages Ltd. Warrants Exp. 8/13/14 704,000 30 South Africa (1.4%) * Hosken Consolidated Investments Ltd. 1,455,870 13,986 RMB Holdings Ltd. 1,620,811 6,465 Standard Bank Group Ltd./South Africa 458,536 6,274 * Sun International Ltd./South Africa 464,839 5,927 Nedbank Group Ltd. 291,850 4,856 Naspers Ltd. 107,900 4,361 FirstRand Ltd. 1,566,606 3,871 Anglo Platinum Ltd. 19,348 2,054 Clicks Group Ltd. 373,513 1,366 JD Group Ltd./South Africa 145,983 972 Gold Fields Ltd. 69,695 913 AngloGold Ashanti Ltd. 20,395 823 City Lodge Hotels Ltd. 70,616 761 Discovery Holdings Ltd. 74,638 321 Mondi Ltd. 14,641 82 South Korea (2.5%) Samsung Electronics Co. Ltd. 25,630 17,481 LG Corp. 241,847 15,092 * Hynix Semiconductor Inc. 675,500 13,354 * Woori Finance Holdings Co. Ltd. 951,370 11,212 * KB Financial Group Inc. 212,473 10,824 KT Corp. 250,244 8,392 LG Display Co. Ltd. 211,840 7,143 Hana Financial Group Inc. 239,540 6,787 SK Holdings Co. Ltd. 28,553 2,170 2 Samsung Electronics Co. Ltd. GDR 5,600 1,931 POSCO 1,000 526 SK Telecom Co. Ltd. 2,930 425 * Korea Electric Power Corp. 5,000 146 Spain (0.9%) Banco Santander SA 1,127,595 18,501 ^ Acerinox SA 226,282 4,674 Acciona SA 27,507 3,568 Inditex SA 34,291 2,122 Prosegur Cia de Seguridad SA 30,977 1,513 Viscofan SA 53,995 1,368 Telefonica SA 15,975 445 Banco Santander SA ADR 17,405 286 Sweden (1.0%) * Electrolux AB Class B 492,893 11,561 Svenska Handelsbanken AB Class A 298,818 8,540 Telefonaktiebolaget LM Ericsson Class B 505,125 4,643 Svenska Cellulosa AB Class B 290,450 3,877 Assa Abloy AB Class B 190,100 3,638 Atlas Copco AB Class B 187,334 2,428 Investor AB Class B 78,468 1,449 Hoganas AB Class B 52,700 1,203 Investor AB Class A 54,390 998 Modern Times Group AB Class B 15,780 780 Switzerland (1.4%) Roche Holding AG 45,619 7,753 * UBS AG 467,063 7,168 Novartis AG 130,269 7,091 Adecco SA 127,492 7,032 Nestle SA 102,948 4,997 Cie Financiere Richemont SA 135,787 4,540 Schindler Holding AG (Bearer) 54,141 4,150 Geberit AG 21,715 3,843 * Logitech International SA 89,777 1,543 ABB Ltd. 76,500 1,462 Credit Suisse Group AG 28,318 1,394 * Clariant AG 104,066 1,221 Julius Baer Group Ltd. 29,300 1,022 Sonova Holding AG 5,738 693 * PubliGroupe AG 4,579 410 GAM Holding Ltd. 29,300 356 Taiwan (2.3%) * Fubon Financial Holding Co. Ltd. 18,761,000 22,856 Compal Electronics Inc. 11,998,020 16,493 Quanta Computer Inc. 7,265,768 15,746 AU Optronics Corp. 11,010,700 13,284 * United Microelectronics Corp. 13,561,000 7,247 Taiwan Semiconductor Manufacturing Co. Ltd. 2,363,306 4,740 Powertech Technology Inc. 714,000 2,409 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 148,378 1,697 Uni-President Enterprises Corp. 1,011,636 1,241 * Taishin Financial Holding Co. Ltd. 2,918,000 1,138 Chunghwa Telecom Co. Ltd. 555,500 1,031 Yageo Corp. 1,392,000 506 Inventec Co. Ltd. 645,700 385 Gigabyte Technology Co. Ltd. 314,000 306 Pou Chen Corp. 175,000 138 King Yuan Electronics Co. Ltd. 203,000 96 Yosun Industrial Corp. 90,000 93 Lite-On Technology Corp. 59,000 88 LITE-ON IT Corp. 64,000 64 Thailand (0.9%) Advanced Info Service PCL (Foreign) 3,030,400 7,848 Siam Cement PCL NVDR 918,400 6,447 Kasikornbank PCL (Foreign) 1,847,000 4,811 Siam Cement PCL (Foreign) 664,300 4,744 Thanachart Capital PCL 3,856,900 2,547 MBK PCL (Foreign) 1,084,500 2,118 GMM Grammy PCL 2,917,000 1,260 Land and Houses PCL (Foreign) 6,191,900 1,224 GMM Grammy PCL 1,688,200 729 Bangkok Bank PCL 150,700 525 Post Publishing PCL (Foreign) 1,300,000 183 Matichon PCL (Foreign) 625,000 128 Turkey (0.6%) Turkiye Garanti Bankasi AS 2,841,100 12,040 * Turkiye Vakiflar Bankasi Tao 2,039,648 5,756 Haci Omer Sabanci Holding AS 794,884 3,051 Turkiye Garanti Bankasi AS ADR 533,500 2,268 Anadolu Efes Biracilik Ve Malt Sanayii AS 80,800 903 United Arab Emirates (0.0%) * Dragon Oil PLC 89,598 562 United Kingdom (8.0%) Vodafone Group PLC 12,333,601 28,572 BP PLC 2,265,638 21,920 AstraZeneca PLC 416,451 19,576 Rolls-Royce Group PLC 1,859,980 14,521 * Wolseley PLC 585,424 11,716 Barclays PLC 2,510,659 11,068 Rio Tinto PLC 180,435 9,729 GlaxoSmithKline PLC 441,600 9,358 * Xstrata PLC 523,020 9,216 * Lloyds Banking Group PLC 10,102,333 8,113 WPP PLC 754,168 7,367 * Old Mutual PLC 4,215,300 7,364 Reckitt Benckiser Group PLC 114,861 6,225 Thomas Cook Group PLC 1,587,323 5,897 * Anglo American PLC 137,702 5,860 Royal Dutch Shell PLC Class B 200,155 5,835 Aviva PLC 893,830 5,663 Diageo PLC 321,745 5,613 Capita Group PLC 447,029 5,394 Tesco PLC 781,384 5,371 BHP Billiton PLC 161,076 5,147 Intertek Group PLC 217,608 4,383 BAE Systems PLC 645,876 3,724 Cable & Wireless PLC 1,615,001 3,649 Sage Group PLC 997,935 3,544 Compass Group PLC 489,496 3,498 British American Tobacco PLC 103,762 3,368 TUI Travel PLC 765,120 3,150 Invensys PLC 636,107 3,049 * Carnival PLC 88,987 3,040 Bunzl PLC 271,744 2,947 ICAP PLC 421,647 2,923 Arriva PLC 357,337 2,869 Associated British Foods PLC 216,000 2,868 Reed Elsevier PLC 309,343 2,541 Drax Group PLC 373,100 2,499 Informa PLC 485,273 2,483 Michael Page International PLC 406,363 2,465 Unilever PLC 74,876 2,398 Greene King PLC 363,500 2,393 * Premier Foods PLC 3,973,700 2,275 Marks & Spencer Group PLC 323,100 2,097 Provident Financial PLC 131,580 1,971 Rexam PLC 410,904 1,921 HSBC Holdings PLC 168,110 1,919 Prudential PLC 169,000 1,722 ITV PLC 1,997,353 1,687 Stagecoach Group PLC 589,519 1,614 * Galiform PLC 1,285,986 1,519 Smiths Group PLC 87,521 1,433 * Cairn Energy PLC 257,190 1,371 International Personal Finance PLC 397,645 1,324 Aggreko PLC 87,698 1,306 Ladbrokes PLC 530,224 1,167 Rightmove PLC 137,955 1,116 Next PLC 30,890 1,030 Hays PLC 605,818 1,010 Sportingbet PLC 912,747 994 Cadbury PLC 72,651 935 Admiral Group PLC 42,610 813 Homeserve PLC 27,858 756 AMEC PLC 58,557 744 Devro PLC 330,762 703 * Berkeley Group Holdings PLC 48,842 643 Carphone Warehouse Group PLC 208,373 628 RSA Insurance Group PLC 320,989 625 G4S PLC 141,908 593 Man Group PLC 116,750 575 Logica PLC 232,519 427 Daily Mail & General Trust PLC 57,575 385 Enterprise Inns PLC 235,093 355 Tullett Prebon PLC 78,331 349 ^ HMV Group PLC 215,229 323 Regus PLC 202,633 299 Sthree PLC 62,003 294 Mondi PLC 36,612 196 * Royal Bank of Scotland Group PLC 381,614 179 * Northgate PLC 50,062 175 *,^ Bradford & Bingley PLC 642,595  United States (36.5%) Consumer Discretionary (8.1%) Cablevision Systems Corp. Class A 1,391,184 35,920 * Amazon.com Inc. 164,349 22,108 CBS Corp. Class B 1,392,382 19,563 * priceline.com Inc. 82,493 18,025 Virgin Media Inc. 721,200 12,138 * Viacom Inc. Class B 393,000 11,684 * Blue Nile Inc. 177,675 11,252 Lowe's Cos. Inc. 465,600 10,890 * Liberty Global Inc. Class A 491,093 10,760 Gannett Co. Inc. 713,646 10,598 Time Warner Inc. 356,655 10,393 Time Warner Cable Inc. 218,858 9,059 Macy's Inc. 540,200 9,054 * Liberty Global Inc. 405,342 8,857 American Greetings Corp. Class A 337,966 7,364 News Corp. Class B 431,000 6,862 ^ News Corp. 418,400 6,672 News Corp. Class A 472,100 6,463 JC Penney Co. Inc. 237,300 6,315 Pulte Homes Inc. 588,177 5,882 Sotheby's 260,939 5,866 * Starbucks Corp. 241,900 5,578 * DIRECTV Class A 162,415 5,417 * Corinthian Colleges Inc. 297,400 4,095 Home Depot Inc. 136,700 3,955 *,^ Cabela's Inc. 259,600 3,702 * Hanesbrands Inc. 140,119 3,378 * MGM Mirage 347,615 3,170 KB Home 226,197 3,094 * Ford Motor Co. 273,300 2,733 * Liberty Media Corp. - Interactive 225,367 2,443 * Discovery Communications Inc. Class A 78,220 2,399 International Game Technology 116,600 2,189 * Discovery Communications Inc. 78,297 2,076 Primedia Inc. 539,135 1,946 Aaron's Inc. 64,000 1,775 Omnicom Group Inc. 44,063 1,725 * Mohawk Industries Inc. 25,590 1,218 CBS Corp. Class A 85,148 1,196 * Liberty Media Corp. - Capital 43,899 1,048 Scholastic Corp. 32,700 975 * CC Media Holdings Inc. Class A 292,110 949 * Bed Bath & Beyond Inc. 23,300 900 * Liberty Media Corp. - Starz 17,561 810 Walt Disney Co. 24,700 797 * Interpublic Group of Cos. Inc. 88,251 651 Dillard's Inc. Class A 33,546 619 * HSN Inc. 28,100 567 * Valassis Communications Inc. 24,400 446 Superior Industries International Inc. 26,500 405 * Pier 1 Imports Inc. 75,500 384 * Steak N Shake Co. 1,130 366 Sherwin-Williams Co. 5,502 339 * EW Scripps Co. Class A 43,200 301 * Blockbuster Inc. Class B 470,128 277 * Cavco Industries Inc. 7,342 264 * Kirkland's Inc. 13,450 234 * Pre-Paid Legal Services Inc. 5,300 218 DR Horton Inc. 13,561 147 * Ascent Media Corp. Class A 2,330 60 * Fleetwood Enterprises Inc. 2,250,448 5 * Sun-Times Media Group Inc. Class A 130,959  Consumer Staples (3.0%) Costco Wholesale Corp. 456,651 27,020 Wal-Mart Stores Inc. 380,199 20,322 Altria Group Inc. 678,669 13,322 Archer-Daniels-Midland Co. 360,300 11,281 Bunge Ltd. 134,400 8,579 Philip Morris International Inc. 147,202 7,094 Estee Lauder Cos. Inc. Class A 138,574 6,701 Kroger Co. 249,731 5,127 Walgreen Co. 129,879 4,769 Del Monte Foods Co. 328,747 3,728 PepsiCo Inc./NC 56,849 3,456 * Dean Foods Co. 138,500 2,499 * Whole Foods Market Inc. 31,200 856 * Pantry Inc. 33,080 450 Nash Finch Co. 11,900 441 * Alliance One International Inc. 57,800 282 Universal Corp./VA 6,000 274 SUPERVALU Inc. 16,485 210 Energy (3.2%) Exxon Mobil Corp. 498,100 33,965 ConocoPhillips 661,200 33,768 Chevron Corp. 372,900 28,710 Devon Energy Corp. 72,100 5,299 * Ensco International PLC ADR 125,700 5,020 Apache Corp. 47,100 4,859 EOG Resources Inc. 36,262 3,528 Schlumberger Ltd. 23,786 1,548 Anadarko Petroleum Corp. 17,200 1,074 World Fuel Services Corp. 38,200 1,023 National Oilwell Varco Inc. 18,814 830 * Petroleum Development Corp. 39,400 718 Baker Hughes Inc. 11,500 466 * Seahawk Drilling Inc. 10,400 234 Financials (4.5%) * Berkshire Hathaway Inc. Class B 5,301 17,419 Capital One Financial Corp. 280,500 10,754 Legg Mason Inc. 339,147 10,229 Goldman Sachs Group Inc. 56,700 9,573 SL Green Realty Corp. 188,461 9,468 Bank of America Corp. 608,168 9,159 Travelers Cos. Inc. 179,200 8,935 Lazard Ltd. Class A 203,114 7,712 * CB Richard Ellis Group Inc. Class A 526,340 7,142 Discover Financial Services 480,100 7,062 Annaly Capital Management Inc. 360,800 6,260 MetLife Inc. 162,000 5,727 PartnerRe Ltd. 70,162 5,238 Morgan Stanley 174,550 5,167 Rayonier Inc. 122,200 5,152 Endurance Specialty Holdings Ltd. 120,623 4,491 Moody's Corp. 164,778 4,416 American Express Co. 105,380 4,270 JPMorgan Chase & Co. 86,522 3,605 Mercury General Corp. 87,500 3,435 Transatlantic Holdings Inc. 60,100 3,132 Prosperity Bancshares Inc. 74,900 3,031 * MBIA Inc. 716,565 2,852 * AmeriCredit Corp. 126,600 2,411 * Conseco Inc. 456,231 2,281 * PHH Corp. 123,626 1,992 * Markel Corp. 5,270 1,792 * MGIC Investment Corp. 289,800 1,675 PS Business Parks Inc. 31,329 1,568 M&T Bank Corp. 21,900 1,465 Platinum Underwriters Holdings Ltd. 30,477 1,167 * Progressive Corp. 55,570 1,000 New York Community Bancorp Inc. 62,410 906 Republic Bancorp Inc./KY Class A 27,308 563 Allied World Assurance Co. Holdings Ltd. 9,676 446 Ameriprise Financial Inc. 9,332 362 Bank of Hawaii Corp. 6,000 282 Advance America Cash Advance Centers Inc. 45,200 251 Citigroup Inc. 74,077 245 *,^ Eurocastle Investment Ltd. 275,977 142 * Washington Mutual Inc. 166,300 23 *,3 JG Wentworth Inc. 1  Health Care (5.0%) Pfizer Inc. 2,972,287 54,066 AmerisourceBergen Corp. Class A 1,127,642 29,398 Bristol-Myers Squibb Co. 1,061,070 26,792 McKesson Corp. 346,200 21,637 UnitedHealth Group Inc. 513,500 15,651 Merck & Co. Inc./NJ 422,912 15,453 * WellPoint Inc. 52,938 3,086 * Humana Inc. 50,600 2,221 * Warner Chilcott PLC Class A 66,177 1,884 * Community Health Systems Inc. 52,200 1,858 Johnson & Johnson 28,000 1,803 * Health Management Associates Inc. Class A 209,900 1,526 * Gentiva Health Services Inc. 52,800 1,426 Abbott Laboratories 24,600 1,328 * WellCare Health Plans Inc. 35,700 1,312 PDL BioPharma Inc. 173,400 1,190 * Watson Pharmaceuticals Inc. 29,700 1,176 * Kindred Healthcare Inc. 59,522 1,099 * Patterson Cos. Inc. 34,392 962 * Varian Medical Systems Inc. 19,000 890 * Medco Health Solutions Inc. 13,800 882 * Emergency Medical Services Corp. Class A 14,400 780 Invacare Corp. 25,700 641 * Coventry Health Care Inc. 21,800 530 * Magellan Health Services Inc. 12,000 489 * Healthspring Inc. 22,700 400 * Par Pharmaceutical Cos. Inc. 12,400 336 * Universal American Corp. 28,000 328 * Insmed Inc. 353,900 272 Industrials (2.4%) * Kansas City Southern 322,009 10,720 Northrop Grumman Corp. 177,901 9,936 Towers Watson & Co. Class A 189,321 8,997 * Delta Air Lines Inc. 706,176 8,036 Viad Corp. 304,386 6,279 * AMR Corp. 662,639 5,122 SPX Corp. 78,000 4,267 Ingersoll-Rand PLC 117,100 4,185 Raytheon Co. 78,280 4,033 Brink's Co. 138,700 3,376 Skywest Inc. 167,800 2,839 * Hertz Global Holdings Inc. 228,800 2,727 Oshkosh Corp. 65,500 2,425 Pitney Bowes Inc. 100,818 2,295 * US Airways Group Inc. 414,528 2,006 * EMCOR Group Inc. 69,276 1,863 * Armstrong World Industries Inc. 45,837 1,784 * Ultrapetrol Bahamas Ltd. 346,405 1,649 * Avis Budget Group Inc. 125,200 1,643 Deere & Co. 22,424 1,213 * Hawaiian Holdings Inc. 122,800 860 Heidrick & Struggles International Inc. 24,823 775 * DynCorp International Inc. Class A 42,300 607 * AGCO Corp. 15,400 498 Timken Co. 19,274 457 * Dollar Thrifty Automotive Group Inc. 17,300 443 RR Donnelley & Sons Co. 19,200 428 Standex International Corp. 19,500 392 Universal Forest Products Inc. 9,800 361 Aircastle Ltd. 27,600 272 Expeditors International of Washington Inc. 7,683 267 Information Technology (6.5%) International Business Machines Corp. 239,100 31,298 * Computer Sciences Corp. 421,500 24,249 * Western Digital Corp. 533,100 23,536 Automatic Data Processing Inc. 498,900 21,363 Hewlett-Packard Co. 298,540 15,378 * Gartner Inc. 617,489 11,140 Microsoft Corp. 349,392 10,653 * SAIC Inc. 504,600 9,557 Tyco Electronics Ltd. 353,310 8,674 * eBay Inc. 365,806 8,611 * Symantec Corp. 472,000 8,444 * Tech Data Corp. 171,800 8,016 Corning Inc. 404,744 7,816 Xerox Corp. 873,664 7,391 Motorola Inc. 858,700 6,664 * LSI Corp. 955,665 5,744 Earthlink Inc. 536,420 4,458 * IAC/InterActiveCorp 215,200 4,407 * Unisys Corp. 105,313 4,061 * Quest Software Inc. 187,800 3,456 * Lexmark International Inc. Class A 112,500 2,923 * DST Systems Inc. 58,663 2,555 * Google Inc. Class A 4,075 2,526 Seagate Technology 97,442 1,772 * Cisco Systems Inc. 67,600 1,618 * CACI International Inc. Class A 32,800 1,602 * Ingram Micro Inc. 81,200 1,417 * Compuware Corp. 174,735 1,263 * Forrester Research Inc. 43,700 1,134 Microchip Technology Inc. 34,188 994 * TeleTech Holdings Inc. 46,900 939 * Net 1 UEPS Technologies Inc. 45,900 891 * AOL Inc. 32,422 755 * Acxiom Corp. 29,900 401 * Dell Inc. 25,900 372 * Photronics Inc. 83,300 371 * Brightpoint Inc. 46,700 343 * Integral Systems Inc. 38,962 337 * Insight Enterprises Inc. 24,200 276 Materials (2.5%) Lubrizol Corp. 206,700 15,079 Eastman Chemical Co. 219,100 13,199 International Paper Co. 430,600 11,531 MeadWestvaco Corp. 354,400 10,146 * Pactiv Corp. 292,200 7,054 Huntsman Corp. 445,800 5,033 Bemis Co. Inc. 168,600 4,999 Scotts Miracle-Gro Co. Class A 121,963 4,794 Compass Minerals International Inc. 66,100 4,441 Temple-Inland Inc. 138,400 2,922 Schweitzer-Mauduit International Inc. 36,995 2,603 Innophos Holdings Inc. 79,400 1,825 NewMarket Corp. 15,100 1,733 * Louisiana-Pacific Corp. 244,100 1,704 A Schulman Inc. 83,400 1,683 Sonoco Products Co. 55,453 1,622 Rock-Tenn Co. Class A 31,000 1,563 Praxair Inc. 17,943 1,441 * Clearwater Paper Corp. 14,700 808 HB Fuller Co. 22,800 519 Minerals Technologies Inc. 8,200 447 * Omnova Solutions Inc. 58,800 360 Glatfelter 27,000 328 Cabot Corp. 12,000 315 Wausau Paper Corp. 26,200 304 Silgan Holdings Inc. 5,100 295 * Buckeye Technologies Inc. 24,400 238 Telecommunication Services (1.2%) AT&T Inc. 774,700 21,715 * Sprint Nextel Corp. 2,516,000 9,209 * NII Holdings Inc. 210,335 7,063 * Cincinnati Bell Inc. 1,330,641 4,591 * Level 3 Communications Inc. 2,150,482 3,290 USA Mobility Inc. 21,200 233 Utilities (0.1%) NiSource Inc. 294,900 4,536 Total United States Total Common Stocks (Cost $3,308,114) Market Value Coupon Shares ($000) Preferred Stock (0.1%) 4 Bank of America Corp. Pfd. (Cost $1,615) 10.000% 107,636 1,606 Face Market Maturity Amount Value Coupon Date ($000) ($000) Convertible Bonds (0.1%) Consumer Discretionary (0.0%) Sotheby's Cvt. 3.125% 6/15/13 787 765 Financials (0.0%) 2 SL Green Realty Corp. Cvt. 3.000% 3/30/27 1,032 948 Industrials (0.0%) AMR Corp. Cvt. 6.250% 10/15/14 452 469 US Airways Group Inc. Cvt. 7.250% 5/15/14 184 237 Telecommunication Services (0.1%) NII Holdings Inc. Cvt. 3.125% 6/15/12 2,998 2,750 Total Convertible Bonds (Cost $3,814) Market Value Coupon Shares ($000) Temporary Cash Investments (3.2%) 1 Money Market Fund (2.8%) 5,6 Vanguard Market Liquidity Fund 0.187% 107,624,885 107,625 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.4%) 7,8,9 Federal Home Loan Bank Discount Notes 0.275% 2/19/10 15,000 14,999 Total Temporary Cash Investments (Cost $122,619) Total Investments (100.6%) (Cost $3,436,162) Other Assets and Liabilities-Net (-0.6%) 6 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $20,656,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.6% and 0.8%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2009, the aggregate value of these securities was $2,879,000, representing 0.1% of net assets. 3 Restricted security represents 0.0% of net assets. 4 Non-income producing security - new issue that has not paid a dividend as of December 31, 2009. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Includes $21,759,000 of collateral received for securities on loan. 7 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 8 Securities with a value of $9,999,000 and cash of $5,105,000 have been segregated as initial margin for open futures contracts. 9 Securities with a value of $1,216,000 have been segregated as collateral for open forward currency contracts. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund may also enter into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and Global Equity Fund payables against changes in foreign exchange rates. The primary risk associated with the fund's use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the fund under the contracts. Futures and forward currency contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At December 31, 2009, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) S&P 500 Index March 2010 100 27,768 254 Dow Jones EURO STOXX 50 Index March 2010 604 25,755 635 Topix Index March 2010 157 15,254 173 FTSE 100 Index March 2010 135 11,688 206 S&P ASX 200 Index March 2010 72 7,898 351 MSCI Taiwan Index January 2010 134 3,961 76 Unrealized appreciation (depreciation) on S & P 500 Index open futures contracts is required to be treated as realized gain (loss) for tax purposes. At December 31, 2009, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Appreciation (Depreciation) Contract Settlement Date Receive Deliver ($000) 3/24/10 AUD 8,392 USD 7,482 (70) 3/24/10 EUR 14,334 USD 20,562 (236) 3/24/10 GBP 7,110 USD 11,476 (111) 3/17/10 JPY 1,403,963 USD 15,087 (802) AUDAustralian dollar. EUREuro. GBPBritish pound. JPYJapanese yen. USDU.S. dollar. Global Equity Fund D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of December 31, 2009, based on the inputs used to value them: The following table summarizes changes in investments valued based on Level 3 inputs during the period ended December 31, 2009: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks  U.S. 1,377,853 6,814  Common Stocks - International 191,113 2,141,323 59 Preferred Stocks 1,606   Convertible Bonds  5,169  Temporary Cash Investments 107,625 14,999  Futures ContractsLiabilities 1 (285)   Forward Currency ContractsLiabilities (1,219)   Total 1,676,693 2,168,305 59 1 Represents variation margin on the last day of the reporting period. Investments in Common Stocks Amount Valued Based on Level 3 Inputs ($000) Balance as of September 30, 2009 59 Change in Unrealized Appreciation (Depreciation)  Balance as of December 31, 2009 59 E. At December 31, 2009, the cost of investment securities for tax purposes was $3,451,084,000. Net unrealized appreciation of investment securities for tax purposes was $395,477,000, consisting of unrealized gains of $752,132,000 on securities that had risen in value since their purchase and $356,655,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Strategic Small-Cap Equity Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($000) Common Stocks (99.2%) 1 Consumer Discretionary (15.4%) Jarden Corp. 37,900 1,171 * Warnaco Group Inc. 26,500 1,118 * Tempur-Pedic International Inc. 46,900 1,108 * Dana Holding Corp. 101,000 1,095 Tupperware Brands Corp. 22,100 1,029 * Valassis Communications Inc. 52,900 966 * Aeropostale Inc. 28,100 957 * Big Lots Inc. 32,800 951 * Sally Beauty Holdings Inc. 123,400 944 * Group 1 Automotive Inc. 32,200 913 Cooper Tire & Rubber Co. 41,500 832 * WMS Industries Inc. 19,800 792 Finish Line Inc. Class A 62,800 788 * CEC Entertainment Inc. 23,200 741 * Panera Bread Co. Class A 10,900 730 * Rent-A-Center Inc. 37,700 668 * JOS A Bank Clothiers Inc. 15,200 641 Polaris Industries Inc. 14,300 624 * PF Chang's China Bistro Inc. 15,100 572 * La-Z-Boy Inc. 56,400 538 Cracker Barrel Old Country Store Inc. 13,724 521 * Papa John's International Inc. 21,815 510 * Jo-Ann Stores Inc. 12,800 464 * Career Education Corp. 19,800 462 Sinclair Broadcast Group Inc. Class A 107,800 434 Scholastic Corp. 10,700 319 * TRW Automotive Holdings Corp. 13,100 313 * Bally Technologies Inc. 6,200 256 Journal Communications Inc. Class A 65,675 255 John Wiley & Sons Inc. Class A 5,900 247 MDC Holdings Inc. 7,900 245 * Stein Mart Inc. 22,700 242 * HSN Inc. 11,900 240 * Denny's Corp. 89,572 196 * Steven Madden Ltd. 4,600 190 * Carter's Inc. 7,100 186 Gannett Co. Inc. 9,500 141 Thor Industries Inc. 4,400 138 * Steak N Shake Co. 347 112 * Corinthian Colleges Inc. 8,100 112 Sonic Automotive Inc. Class A 10,700 111 * Dolan Media Co. 9,500 97 * Steiner Leisure Ltd. 2,200 87 * Dorman Products Inc. 5,500 86 * LIN TV Corp. Class A 18,100 81 Big 5 Sporting Goods Corp. 4,300 74 * Isle of Capri Casinos Inc. 9,700 73 * Domino's Pizza Inc. 8,400 70 Regis Corp. 4,400 69 * Timberland Co. Class A 3,300 59 * Citi Trends Inc. 1,800 50 * Smith & Wesson Holding Corp. 11,400 47 Cinemark Holdings Inc. 3,200 46 Phillips-Van Heusen Corp. 900 37 Buckle Inc. 1,200 35 Unifirst Corp. 700 34 * AFC Enterprises Inc. 3,900 32 * Talbots Inc. 3,300 29 * Meritage Homes Corp. 1,400 27 * Brookfield Homes Corp. 3,200 26 Harte-Hanks Inc. 2,200 24 Oxford Industries Inc. 1,100 23 Dillard's Inc. Class A 1,200 22 Sturm Ruger & Co. Inc. 2,200 21 * Beazer Homes USA Inc. 4,200 20 * Ulta Salon Cosmetics & Fragrance Inc. 1,100 20 American Greetings Corp. Class A 900 20 * EW Scripps Co. Class A 2,200 15 Consumer Staples (3.1%) Del Monte Foods Co. 100,100 1,135 * Revlon Inc. Class A 32,800 558 Lancaster Colony Corp. 9,400 467 Nu Skin Enterprises Inc. Class A 16,000 430 * Central Garden and Pet Co. Class A 41,206 410 Casey's General Stores Inc. 10,500 335 * TreeHouse Foods Inc. 7,800 303 Coca-Cola Bottling Co. Consolidated 5,200 281 Andersons Inc. 10,000 258 * American Italian Pasta Co. 6,000 209 * Rite Aid Corp. 100,100 151 J&J Snack Foods Corp. 2,900 116 Sanderson Farms Inc. 1,700 72 * Alliance One International Inc. 14,200 69 * Central Garden and Pet Co. 2,700 29 * United Natural Foods Inc. 800 22 Diamond Foods Inc. 600 21 Energy (6.2%) Core Laboratories NV 9,100 1,075 * Oil States International Inc. 27,197 1,069 World Fuel Services Corp. 34,100 914 * Dresser-Rand Group Inc. 28,700 907 * Stone Energy Corp. 46,200 834 * Global Industries Ltd. 103,400 737 Southern Union Co. 30,400 690 * Cal Dive International Inc. 90,800 686 * Bristow Group Inc. 12,500 481 * Matrix Service Co. 40,842 435 * Willbros Group Inc. 23,500 396 * Rosetta Resources Inc. 18,800 375 * PHI Inc. 13,000 269 * Gulfmark Offshore Inc. 8,600 244 CARBO Ceramics Inc. 3,400 232 * James River Coal Co. 10,600 196 * Gulfport Energy Corp. 12,400 142 * Tetra Technologies Inc. 3,200 35 Berry Petroleum Co. Class A 900 26 * International Coal Group Inc. 6,600 26 * Warren Resources Inc. 8,300 20 Financials (19.7%) Endurance Specialty Holdings Ltd. 29,600 1,102 Bank of Hawaii Corp. 22,600 1,064 Ares Capital Corp. 74,600 929 Allied World Assurance Co. Holdings Ltd. 19,300 889 International Bancshares Corp. 46,900 888 Platinum Underwriters Holdings Ltd. 20,200 773 * Dollar Financial Corp. 30,956 732 Nelnet Inc. Class A 40,900 705 * MBIA Inc. 170,600 679 Horace Mann Educators Corp. 54,300 679 Oriental Financial Group Inc. 59,300 640 Highwoods Properties Inc. 18,410 614 Cash America International Inc. 16,213 567 City Holding Co. 16,862 545 UMB Financial Corp. 13,800 543 Brandywine Realty Trust 47,600 543 Trustmark Corp. 23,222 523 PMI Group Inc. 202,500 510 HRPT Properties Trust 76,700 496 CBL & Associates Properties Inc. 50,500 488 * World Acceptance Corp. 13,300 477 FirstMerit Corp. 22,917 462 Senior Housing Properties Trust 20,500 448 American Physicians Capital Inc. 14,772 448 Advance America Cash Advance Centers Inc. 76,200 424 United Bankshares Inc. 21,200 423 * Forestar Group Inc. 18,700 411 Mid-America Apartment Communities Inc. 8,070 390 Douglas Emmett Inc. 27,200 388 Parkway Properties Inc. 18,600 387 Amtrust Financial Services Inc. 32,600 385 U-Store-It Trust 52,300 383 Corporate Office Properties Trust SBI 9,700 355 Mack-Cali Realty Corp. 9,920 343 * Forest City Enterprises Inc. Class A 28,900 340 Equity Lifestyle Properties Inc. 6,700 338 Aspen Insurance Holdings Ltd. 13,000 331 CapLease Inc. 75,100 329 * FPIC Insurance Group Inc. 8,400 324 Extra Space Storage Inc. 27,800 321 Jones Lang LaSalle Inc. 5,270 318 Sovran Self Storage Inc. 8,900 318 Bank of the Ozarks Inc. 10,600 310 PS Business Parks Inc. 6,036 302 Infinity Property & Casualty Corp. 7,200 293 Potlatch Corp. 9,100 290 Colonial Properties Trust 23,670 278 LTC Properties Inc. 10,300 276 SL Green Realty Corp. 5,300 266 Bancfirst Corp. 7,126 264 First Financial Corp. 8,100 247 Montpelier Re Holdings Ltd. 14,000 242 Camden National Corp. 7,400 242 Provident New York Bancorp 28,243 238 Suffolk Bancorp 8,000 238 * ProAssurance Corp. 4,400 236 First Citizens BancShares Inc. Class A 1,400 230 Sun Communities Inc. 11,600 229 Pennsylvania Real Estate Investment Trust 26,970 228 First Financial Bankshares Inc. 4,100 222 * AMERISAFE Inc. 11,400 205 * Grubb & Ellis Co. 153,130 196 First Potomac Realty Trust 14,600 184 NewAlliance Bancshares Inc. 14,900 179 NBT Bancorp Inc. 8,600 175 * Stifel Financial Corp. 2,850 169 Republic Bancorp Inc. Class A 7,600 157 Prosperity Bancshares Inc. 3,500 142 Westamerica Bancorporation 2,300 127 * Credit Acceptance Corp. 3,010 127 Kearny Financial Corp. 12,500 126 NASB Financial Inc. 5,400 126 Chimera Investment Corp. 30,400 118 Baldwin & Lyons Inc. 4,683 115 Community Bank System Inc. 5,800 112 * Cardtronics Inc. 9,900 110 Simmons First National Corp. Class A 3,800 106 Essex Property Trust Inc. 1,200 100 LaSalle Hotel Properties 4,100 87 MFA Financial Inc. 11,200 82 Provident Financial Services Inc. 7,400 79 Student Loan Corp. 1,500 70 Sunstone Hotel Investors Inc. 7,526 67 1st Source Corp. 4,000 64 First Industrial Realty Trust Inc. 12,200 64 Glimcher Realty Trust 21,700 59 * Greenlight Capital Re Ltd. Class A 2,300 54 Arrow Financial Corp. 2,134 53 Tompkins Financial Corp. 1,300 53 Bank Mutual Corp. 7,505 52 DiamondRock Hospitality Co. 5,600 47 Ramco-Gershenson Properties Trust 4,600 44 Great Southern Bancorp Inc. 2,000 43 * First Cash Financial Services Inc. 1,800 40 Taubman Centers Inc. 1,100 40 Southside Bancshares Inc. 2,000 39 Apartment Investment & Management Co. 2,300 37 * Meridian Interstate Bancorp Inc. 4,169 36 Clifton Savings Bancorp Inc. 3,822 36 Park National Corp. 500 29 GAMCO Investors Inc. 600 29 Alexandria Real Estate Equities Inc. 400 26 Unitrin Inc. 1,100 24 Wintrust Financial Corp. 700 22 Trustco Bank Corp. 3,400 21 First Financial Bancorp 1,400 20 Flagstone Reinsurance Holdings Ltd. 1,800 20 SY Bancorp Inc. 900 19 Rockville Financial Inc. 1,800 19 ESSA Bancorp Inc. 1,600 19 BankFinancial Corp. 1,800 18 * Ashford Hospitality Trust Inc. 3,700 17 Health Care (12.0%) * Human Genome Sciences Inc. 43,300 1,325 * Valeant Pharmaceuticals International 35,600 1,132 * Emergency Medical Services Corp. Class A 18,180 984 STERIS Corp. 27,400 766 * LifePoint Hospitals Inc. 23,100 751 Cooper Cos. Inc. 19,600 747 * American Medical Systems Holdings Inc. 38,700 747 * Tenet Healthcare Corp. 125,500 676 * Bio-Rad Laboratories Inc. Class A 6,506 628 * Health Management Associates Inc. Class A 82,400 599 * Healthsouth Corp. 31,600 593 * RehabCare Group Inc. 19,351 589 Chemed Corp. 11,500 552 PDL BioPharma Inc. 77,800 534 Medicis Pharmaceutical Corp. Class A 19,600 530 * Martek Biosciences Corp. 26,100 494 * Gentiva Health Services Inc. 17,900 483 *,^ Amedisys Inc. 9,900 481 * Cepheid Inc. 38,500 480 Universal Health Services Inc. Class B 14,800 451 * Dionex Corp. 5,500 406 * Molina Healthcare Inc. 16,906 387 Invacare Corp. 15,100 377 * Kensey Nash Corp. 13,600 347 * Corvel Corp. 9,900 332 * Affymetrix Inc. 54,400 318 * Cyberonics Inc. 15,191 310 * Immunogen Inc. 39,400 310 * Amsurg Corp. Class A 13,700 302 * Healthspring Inc. 14,800 261 * Bruker Corp. 20,800 251 * PharMerica Corp. 12,500 198 * Sirona Dental Systems Inc. 5,400 171 * Skilled Healthcare Group Inc. 20,614 154 * Nektar Therapeutics 11,300 105 * eResearchTechnology Inc. 16,800 101 * Cambrex Corp. 16,400 92 * Medivation Inc. 2,200 83 * Par Pharmaceutical Cos. Inc. 3,000 81 * Catalyst Health Solutions Inc. 2,200 80 * Kindred Healthcare Inc. 3,600 66 Atrion Corp. 400 62 * Psychiatric Solutions Inc. 2,900 61 * Cadence Pharmaceuticals Inc. 5,700 55 * Cell Therapeutics Inc. 45,400 52 * Watson Pharmaceuticals Inc. 800 32 * Cantel Medical Corp. 1,500 30 * Auxilium Pharmaceuticals Inc. 1,000 30 * Odyssey HealthCare Inc. 1,800 28 * Sangamo Biosciences Inc. 4,500 27 * MAP Pharmaceuticals Inc. 2,700 26 * PSS World Medical Inc. 1,100 25 * Impax Laboratories Inc. 1,700 23 * Triple-S Management Corp. Class B 1,300 23 * Kendle International Inc. 1,200 22 * Arqule Inc. 5,000 18 * Genomic Health Inc. 900 18 Industrials (16.2%) * EMCOR Group Inc. 41,400 1,114 * Avis Budget Group Inc. 81,000 1,063 Towers Watson & Co. Class A 22,100 1,050 * Dollar Thrifty Automotive Group Inc. 37,700 965 * EnerSys 43,576 953 * ACCO Brands Corp. 127,500 928 * Armstrong World Industries Inc. 23,200 903 TransDigm Group Inc. 17,900 850 * General Cable Corp. 28,700 844 * Hawaiian Holdings Inc. 116,700 817 * AirTran Holdings Inc. 150,800 787 Briggs & Stratton Corp. 41,500 776 Lennox International Inc. 19,748 771 Oshkosh Corp. 20,600 763 AO Smith Corp. 17,500 759 Apogee Enterprises Inc. 52,042 729 Triumph Group Inc. 15,100 729 * Chart Industries Inc. 43,800 725 * M&F Worldwide Corp. 18,200 719 * SYKES Enterprises Inc. 26,057 664 * WESCO International Inc. 23,900 646 * Esterline Technologies Corp. 14,100 575 Brink's Co. 21,400 521 * Allegiant Travel Co. Class A 11,000 519 Carlisle Cos. Inc. 14,500 497 Deluxe Corp. 29,400 435 Timken Co. 16,600 394 Werner Enterprises Inc. 18,900 374 * Thomas & Betts Corp. 9,000 322 * ATC Technology Corp. 13,200 315 Ampco-Pittsburgh Corp. 9,930 313 Hubbell Inc. Class B 6,500 307 * MasTec Inc. 22,300 279 Universal Forest Products Inc. 7,400 272 * Cornell Cos. Inc. 10,531 239 Kimball International Inc. Class B 24,500 209 Comfort Systems USA Inc. 15,000 185 AAON Inc. 8,200 160 John Bean Technologies Corp. 9,100 155 * Marten Transport Ltd. 8,500 153 Cubic Corp. 3,900 145 * Powell Industries Inc. 3,793 120 * APAC Customer Services Inc. 19,000 113 Raven Industries Inc. 3,500 111 Ameron International Corp. 1,700 108 * Sterling Construction Co. Inc. 4,500 86 * AZZ Inc. 2,100 69 * GenCorp Inc. 9,100 64 * Metalico Inc. 12,700 62 * Colfax Corp. 5,000 60 * DynCorp International Inc. Class A 3,800 54 * Michael Baker Corp. 1,300 54 Tredegar Corp. 3,300 52 * Exponent Inc. 1,700 47 ABM Industries Inc. 2,200 45 * Beacon Roofing Supply Inc. 2,600 42 Seaboard Corp. 28 38 Quanex Building Products Corp. 2,100 36 * Waste Services Inc. 3,846 35 American Science & Engineering Inc. 400 30 * Griffon Corp. 2,300 28 Aircastle Ltd. 2,800 28 Encore Wire Corp. 1,300 27 * Standard Parking Corp. 1,700 27 Ennis Inc. 1,500 25 * Trimas Corp. 3,700 25 Valmont Industries Inc. 300 24 Crane Co. 700 21 * Fushi Copperweld Inc. 2,100 21 Mueller Industries Inc. 800 20 HNI Corp. 700 19 Schawk Inc. Class A 1,400 19 Lawson Products Inc. 1,000 18 * Tecumseh Products Co. Class B 1,500 17 Federal Signal Corp. 2,544 15 Information Technology (17.3%) * Skyworks Solutions Inc. 85,500 1,213 * Tech Data Corp. 24,900 1,162 * Unisys Corp. 28,460 1,097 * PMC - Sierra Inc. 123,800 1,072 * Genpact Ltd. 69,900 1,042 * Sanmina-SCI Corp. 91,000 1,004 * Multi-Fineline Electronix Inc. 32,500 922 * Sybase Inc. 21,082 915 * AsiaInfo Holdings Inc. 29,700 905 Solera Holdings Inc. 21,900 789 * Quantum Corp. 258,800 758 * Plexus Corp. 26,265 749 Syntel Inc. 18,752 713 * Sohu.com Inc. 12,000 687 * Lawson Software Inc. 102,700 683 Earthlink Inc. 81,300 676 * RF Micro Devices Inc. 135,900 648 * Gartner Inc. 35,700 644 * Tessera Technologies Inc. 27,300 635 * QLogic Corp. 32,600 615 * Riverbed Technology Inc. 24,900 572 * Anixter International Inc. 12,000 565 * InterDigital Inc. 18,700 496 * Monolithic Power Systems Inc. 20,100 482 * Mantech International Corp. Class A 8,925 431 * Acxiom Corp. 31,000 416 * Conexant Systems Inc. 175,400 407 * CSG Systems International Inc. 20,784 397 *,^ Synaptics Inc. 12,900 395 * 3Com Corp. 49,800 374 * Tekelec 23,700 362 * TIBCO Software Inc. 35,800 345 * SYNNEX Corp. 11,100 340 * Silicon Laboratories Inc. 6,900 334 * TNS Inc. 12,800 329 iGate Corp. 28,871 289 * Insight Enterprises Inc. 23,700 271 * TriQuint Semiconductor Inc. 43,400 260 * Scansource Inc. 9,000 240 * NeuStar Inc. Class A 10,300 237 * Polycom Inc. 9,500 237 * Semtech Corp. 13,406 228 * STEC Inc. 10,000 163 Jack Henry & Associates Inc. 6,600 153 * Netscout Systems Inc. 8,400 123 * Atheros Communications Inc. 3,300 113 * JDA Software Group Inc. 4,009 102 * Arris Group Inc. 8,700 99 * Wright Express Corp. 3,000 96 * Art Technology Group Inc. 20,800 94 * OSI Systems Inc. 3,400 93 * DTS Inc. 2,686 92 * VistaPrint NV 1,500 85 * Kopin Corp. 19,800 83 * Loral Space & Communications Inc. 2,500 79 Micrel Inc. 9,500 78 * Compuware Corp. 10,000 72 Pegasystems Inc. 1,800 61 * TeleTech Holdings Inc. 2,800 56 * Volterra Semiconductor Corp. 2,700 52 * Interactive Intelligence Inc. 2,522 47 ADTRAN Inc. 2,000 45 * Quest Software Inc. 2,200 40 * Smith Micro Software Inc. 4,300 39 * Cypress Semiconductor Corp. 2,600 27 * Global Cash Access Holdings Inc. 3,600 27 Plantronics Inc. 1,000 26 * Aruba Networks Inc. 2,400 26 * VeriFone Holdings Inc. 1,400 23 * Sonus Networks Inc. 10,700 23 * Omnivision Technologies Inc. 1,500 22 * Vishay Intertechnology Inc. 2,600 22 * SonicWALL Inc. 2,700 21 CTS Corp. 2,100 20 * Diodes Inc. 900 18 * Netgear Inc. 800 17 Agilysys Inc. 1,900 17 * Oplink Communications Inc. 1,000 16 Materials (5.0%) Rock-Tenn Co. Class A 22,000 1,109 * Clearwater Paper Corp. 17,300 951 Innophos Holdings Inc. 37,600 865 Silgan Holdings Inc. 14,800 857 * PolyOne Corp. 99,500 743 Glatfelter 60,637 737 Koppers Holdings Inc. 22,400 682 Schweitzer-Mauduit International Inc. 5,600 394 Worthington Industries Inc. 27,700 362 NewMarket Corp. 3,100 356 * Solutia Inc. 22,500 286 Stepan Co. 3,200 207 * Bway Holding Co. 8,700 167 * Graphic Packaging Holding Co. 29,400 102 A Schulman Inc. 2,200 44 * Buckeye Technologies Inc. 3,500 34 * Boise Inc. 4,200 22 Telecommunication Services (0.8%) * Cincinnati Bell Inc. 160,300 553 NTELOS Holdings Corp. 16,900 301 Atlantic Tele-Network Inc. 3,404 187 * Cogent Communications Group Inc. 8,200 81 USA Mobility Inc. 6,300 69 Consolidated Communications Holdings Inc. 2,600 46 * PAETEC Holding Corp. 5,800 24 * Neutral Tandem Inc. 1,000 23 Utilities (3.5%) Atmos Energy Corp. 41,400 1,217 NorthWestern Corp. 28,900 752 IDACORP Inc. 22,600 722 Avista Corp. 30,400 656 WGL Holdings Inc. 13,600 456 Southwest Gas Corp. 15,200 434 Unisource Energy Corp. 11,900 383 AGL Resources Inc. 8,980 327 Nicor Inc. 7,000 295 PNM Resources Inc. 13,900 176 CMS Energy Corp. 7,200 113 Chesapeake Utilities Corp. 600 19 Total Common Stocks (Cost $134,299) Coupon Shares Temporary Cash Investments (1.0%) 1 Money Market Fund (0.6%) 2,3 Vanguard Market Liquidity Fund 0.187% 966,311 966 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.4%) 4,5 Federal Home Loan Bank Discount Notes 0.275% 2/19/10 100 100 4,5 Freddie Mac Discount Notes 0.110% 3/31/10 500 500 Total Temporary Cash Investments (Cost $1,566) Total Investments (100.2%) (Cost $135,865) Other Assets and Liabilities-Net (-0.2%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $304,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.2%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $313,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $600,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of December 31, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 155,785   Temporary Cash Investments 966 600  Futures ContractsLiabilities 1 (14)   Total 156,737 600  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At December 31, 2009, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) E-mini Russell 2000 Index March 2010 21 1,310 10 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At December 31, 2009, the cost of investment securities for tax purposes was $135,865,000. Net unrealized appreciation of investment securities for tax purposes was $21,486,000, consisting of unrealized gains of $29,047,000 on securities that had risen in value since their purchase and $7,561,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD HORIZON FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD HORIZON FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 22, 2010 VANGUARD HORIZON FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: February 22, 2010 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on July 24, 2009, see File Number 2-88373, and a Power of Attorney filed on October 16, 2009, see File Number 2-52698, both Incorporated by Reference.
